                               Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 1 of 69


Debtor Name               Benevis Affiliates, LLC
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):                         20-33919

                                                                                                                                                                                   Check if this is an
                                                                                                                                                                                   amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                             12/15



  Part 1:         Summary of Assets


  1. Schedule A/B: Assets - Real and Personal Property                                   (Official Form 206A/B)

    1a. Real property:
        Copy line 88 from Schedule A/B.......................................................................................................................                          Unknown



    1b. Total personal property:
        Copy line 91A fromSchedule A/B.....................................................................................................................                               $0.00



    1c. Total of all property:
        Copyline 92 from Schedule A/B.......................................................................................................................                           Unknown




  Part 2:         Summary of Liabilities




    2.    Schedule D: Creditors Who Have Claims Secured by Property             (Official Form 206D)
          Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...........................                                                $200,528,365.00



    3.    Schedule E/F: Creditors Who Have Unsecured Claims                                     (Official Form 206E/F)


         3a. Total of amounts of priority unsecured claims:
             Copy the total claims from Part 1 from the line 5a of Schedule E/F.............................................................                                               $0.00



         3b. Total amount of claims of nonpriority amount of unsecured claims:
             Copy the total amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                     +      $308,721.92




         4.   Total liabilities .........................................................................................................................................       $200,837,086.92
              Lines 2 + 3a + 3b
                           Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 2 of 69
Debtor Name            Benevis Affiliates, LLC
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):                20-33919
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing
Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all
property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no
book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases         (Official Form 206G).

Be complete and accurate as possible. If more space is needed, attach a separate spreadsheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the approriate category or attach separate supporting schedules, such as a fixed asset schedule
or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor's interest,
do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:        Cash and cash equivalents




 1.      Does the debtor have any cash or cash equivalents?


            No. Go to Part 2.

            Yes. Fill in the information below.



              All cash or cash equivalents owned or controlled by the debtor                                                          Current value of
                                                                                                                                      debtor's interest
 2.      Cash on hand



 3.      Checking, savings, money market, or financial brokerage accounts
         Name of institution (bank or brokerage firm)                   Type of account                     Last 4 digits of account number

   3.1       See Attached Exhibit AB3                                                                                                                $0.00


 4.      Other cash equivalents




 5.      Total of Part 1
                                                                                                                                                     $0.00
         Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.


Part 2:        Deposits and prepayments




 6.      Does the debtor have any deposits or prepayments?




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                 Page 1
                          Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 3 of 69


Debtor Benevis Affiliates, LLC                                                                          Case Number (if known) 20-33919


          No. Go to Part 3.

          Yes. Fill in the information below.



                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
 7.   Deposits, including security deposits and utility deposits
      Description, including name of holder of deposit




 8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
      Description, including name of holder of prepayment




 9.   Total of Part 2
      Add lines 7 through 8. Copy the total to line 81.


Part 3:      Accounts Receivable




 10. Does the debtor have any accounts receivable?


          No. Go to Part 4.

          Yes. Fill in the information below.



                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
 11. Accounts receivable


      11a. 90 days old or less:                                                -                                   =
                                          face amount                              doubtful or uncollectible accounts
      11b. Over 90 days old:                                                   -                                   =
                                          face amount                              doubtful or uncollectible accounts



 12. Total of Part 3
      Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Part 4:      Investments




 13. Does the debtor own any investments?




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 2
                          Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 4 of 69


Debtor Benevis Affiliates, LLC                                                                     Case Number (if known) 20-33919


          No. Go to Part 5.

          Yes. Fill in the information below.



                                                                                                         Valuation method         Current value of
                                                                                                         used for current value   debtor's interest
 14. Mutual funds of publicly traded stocks not included in Part 1
      Name of fund or stock:




 15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
     including any interest in an LLC, partnership, or joint venture
      Name of entity:                                           % of ownership:




 16. Government bonds, corporate bonds, and other negotiable and non-negotiable
     instruments not included in Part 1
      Describe:




 17. Total of Part 4
      Add lines 14 through 16. Copy the total to line 83.


Part 5:      Inventory, excluding agricultural assets




 18. Does the debtor own any inventory (excluding agricultual assets)?


          No. Go to Part 6.

          Yes. Fill in the information below.



           General description                   Date of the last     Net book value of                  Valuation method         Current value of
                                                 physical inventory   debtor's interest                  used for current value   debtor's interest
 19. Raw Materials




 20. Work in progress




 21. Finished goods, including goods held for resale




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 3
                          Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 5 of 69


Debtor Benevis Affiliates, LLC                                                                     Case Number (if known) 20-33919




 22. Other inventory or supplies




 23. Total of Part 5
      Add lines 19 through 22. Copy the total to line 84.




 24. Is any of the property listed in Part 5 perishable?


          No.

          Yes.




 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?


          No.

          Yes.       Book Value $                           Valuation Method                       Current Value $



 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?


          No.

          Yes.



Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)




 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?


          No. Go to Part 7.

          Yes. Fill in the information below.



           General description                                         Net book value of                 Valution method used   Current value of
                                                                       debtor's interest                 for current value      debtor's interest
 28. Crops - either planted of harvested




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                              Page 4
                         Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 6 of 69


Debtor Benevis Affiliates, LLC                                                                      Case Number (if known) 20-33919


29. Farm animals
     Examples: Livestock, poultry, farm-raised fish




30. Farm machinery and equipment
     (Other than titled motor vehicles)




31. Farm and fishing supplies, chemicals, and feed




32. Other farming and fishing-related property not already listed in Part 6




33. Total of Part 6
     Add lines 28 through 32. Copy the total to line 85.




34. Is the debtor a member of an agricultural cooperative?


        No.

        Yes.




     Is any of the debtor's property stored at the cooperative?


        No.

        Yes.




35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?


        No.

        Yes.       Book Value $                            Valuation Method                         Current Value $



36. Is a depreciation schedule available for any of the property listed in Part 6?


        No.

        Yes.




  Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                          Page 5
                          Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 7 of 69


Debtor Benevis Affiliates, LLC                                                                             Case Number (if known) 20-33919




 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?


          No.

          Yes.



Part 7:      Office furniture, fixtures, and equipment; and collectibles




 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?


          No. Go to Part 8.

          Yes. Fill in the information below.



           General description                                           Net book value of                        Valuation method           Current value of
                                                                         debtor's interest                        used for current value     debtor's interest
 39. Office furniture




 40. Office fixtures




 41. Office equipment, including all computer equipment and communication systems equipment and software




 42. Collectibles
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or
      baseball card collections; other collections, memorabilia, or collectibles




 43. Total of Part 7.
      Add lines 39 through 42. Copy the total to line 86.




 44. Is a depreciation schedule available for any of the property listed in Part 7?




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                          Page 6
                          Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 8 of 69


Debtor Benevis Affiliates, LLC                                                                     Case Number (if known) 20-33919


          No.

          Yes.




 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?


          No.

          Yes.



Part 8:      Machinery, equipment, and vehicles




 46. Does the debtor own or lease any machinery, equipment, or vehicles?


          No. Go to Part 9.

          Yes. Fill in the information below.



           General description                                         Net book value of                 Valuation method         Current value of
                                                                       debtor's interest                 used for current value   debtor's interest
 47. Automobiles, vans, trucks, motorcycles, trailers, or titled farm vehicles




 48. Watercraft, trailers, motors, and related accessories
      Examples: Boats, trailers, motors, floating homes, personal watercraft, fishing vessels




 49. Aircraft and accessories




 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)




 51. Total of Part 8.
      Add lines 47 through 50. Copy the total to line 87.




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 7
                          Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 9 of 69


Debtor Benevis Affiliates, LLC                                                                           Case Number (if known) 20-33919


 52. Is a depreciation schedule available for any of the property listed in Part 8?


          No.

          Yes.




 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?


          No.

          Yes.



Part 9:      Real property




 54. Does the debtor own or lease any real property?


          No. Go to Part 10.

          Yes. Fill in the information below.




 55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


      Description and location of property                Nature and extent of    Net book value of debtor's Valuation method       Current value of
                                                          debtor's interest in    interest                   used for current value debtor's interest
                                                          property
   55.1   See Attached Exhibit AB55                                                                                                           Unknown




 56. Total of Part 9.
      Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.




 57. Is a depreciation schedule available for any of the property listed in Part 9?


          No.

          Yes.




 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                  Page 8
                         Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 10 of 69


Debtor Benevis Affiliates, LLC                                                                      Case Number (if known) 20-33919


           No.

           Yes.



Part 10:      Intangibles and intellectual property




 59. Does the debtor have any interests in intangibles or intellectual property?


           No. Go to Part 11.

           Yes. Fill in the information below.



            General description                                       Net book value of                   Valuation method         Current value of
                                                                      debtor's interest                   used for current value   debtor's interest
 60. Patents, copyrights, trademarks, or trade secrets




 61. Internet domain names and websites




 62. Licenses, franchises, and royalties




 63. Customer lists, mailing lists, or other compilations




 64. Other intangibles, or intellectual property




 65. Goodwill




 66. Total of Part 10.                                                                                                                          Unknown
      Add lines 60 through 65. Copy the total to line 89.




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                Page 9
                         Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 11 of 69


Debtor Benevis Affiliates, LLC                                                                            Case Number (if known) 20-33919


 67. Do your lists or records include personally identifiable information of customers?


           No.

           Yes.




 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?


           No.

           Yes.




 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?


           No.

           Yes.



Part 11:      All other assets




 70. Does the debtor own any other assets that have not yet been reported on this form?


           No. Go to Part 12.

           Yes. Fill in the information below.



                                                                                                                                    Current value of
                                                                                                                                    debtor's interest
 71. Notes receivable
      Description (include name of obligor)

                                                                                      -                                 =

                                                                 Total face amount        Doubtful or uncollectible amount
 72. Tax refunds and unused net operating losses (NOLs)
      Description (for example, federal, state, local)




 73. Interests in insurance policies or annuities




   Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                              Page 10
                        Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 12 of 69


Debtor Benevis Affiliates, LLC                                                                    Case Number (if known) 20-33919


74. Causes of action against third parties (whether or not a lawsuit has
    been filed)




      Nature of claim
      Amount Requested
75. Other contingent and unliquidated claims or causes of action of every
    nature, including counterclaims of the debtor and rights to set off
    claims




      Nature of claim
      Amount Requested
76. Trusts, equitable or future interests in property




77. Other property of any kind not already listed
     Examples: Season tickets, country club membership




78. Total of Part 11.
     Add lines 71 through 77. Copy the total to line 90.




79. Has any of the property listed in Part 11 been appraised by a professional within the last year?


        No.

        Yes.




  Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                          Page 11
                        Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 13 of 69


Debtor Benevis Affiliates, LLC                                                                                                  Case Number (if known) 20-33919

Part 12:    Summary

           Type of property                                                                        Current value of                                        Current value of
                                                                                                   personal property                                       real property


   80. Cash, cash equivalents, and financial assets.              Copy line 5, Part 1.                                    $0.00


   81. Deposits and prepayments.          Copy line 9, Part 2.


   82. Accounts receivable.       Copy line 12, Part 3.


   83. Investments. Copy line 17, Part 4.


   84. Inventory. Copy line 23, Part 5.


   85. Farming and fishing-related assets.         Copy line 33, Part 6.



   86. Office furniture, fixtures, and equipment; and collectibles.
       Copy line 43, Part 7.


   87. Machinery, equipment, and vehicles.             Copy line 51, Part 8.


   88. Real Property.      Copy line 56, Part 9.


                                                                                                                                                                            Unknown
   89. Intangibles and intellectual property.          Copy line 66, Part 10.


   90. All other assets.      Copy line 78, Part 11.



   91. Total. Add lines 80 through 90 for each column.                                    91a.                           $0.00           + 91b.                             Unknown



   92. Total of all property on Schedule A/B.          Lines 91a + 91b = 92..............................................................................................          Unknown




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                                                     Page 12
Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 14 of 69




    SCHEDULES OF ASSETS AND LIABILITIES


               EXHIBIT FOR SCHEDULE AB

                    PART 1, QUESTION 3

CHECKING, SAVINGS, MONEY MARKET, OR FINANCIAL
            BROKERAGE ACCOUNTS
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 15 of 69


Benevis Affiliates LLC
Case No. 20‐33919
SOAL AB3. Checking, savings, money market, or financial brokerage accounts


               Name of Institution                                Type of Account                 Last 4 Digits of Account Holder     Current value of debtor's interest
     Bank of America                         Master                                                                            0787                                 $0.00
     Bank of America                         Payroll                                                                           2101                                 $0.00
     Bank of America                         Payroll                                                                           3051                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  2202                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  1162                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  1011                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  2189                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  1040                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  4977                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  2308                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  1159                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  2125                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  1125                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  1918                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  2389                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  5673                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  5335                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  5354                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  3350                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  2712                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  3929                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  3904                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  5416                                 $0.00
     Bank of America                         Depository (Accounts Receivable)                                                  6086                                 $0.00

                                     Total                                                                                                                          $0.00




                                                                                    Page 1 of 1
Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 16 of 69




    SCHEDULES OF ASSETS AND LIABILITIES


               EXHIBIT FOR SCHEDULE AB

                   PART 9, QUESTION 55

ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR
LAND WHICH THE DEBTOR OWNS OR IN WHICH THE
           DEBTOR HAS AN INTEREST
                     Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 17 of 69


Benevis Affiliates, LLC
Case No. 20‐33919
SOAL AB55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

                                                                                          Nature and extent of     Net book value of   Valuation method
                                                                                          debtor's interest in     debtor's interest    used for current   Current value of
    Description of property                       Location of property                         property            (where available)         value         debtor's interest
     Dental Office            1000 E. Campbell Rd. Suite 116, Richardson TX               Real Property Lease      Unknown                   Book           Unknown
     Dental Office            101 Austin Blvd, Suite 100, Red Oak TX                      Real Property Lease      Unknown                   Book           Unknown
     Dental Office            1108 Halle Park Circle, Collierville TN                     Real Property Lease      Unknown                   Book           Unknown
     Dental Office            11921 Rockville Pike                                        Real Property Lease      Unknown                   Book           Unknown
     Dental Office            1299 Russell Parkway, Warner Robbins GA                     Real Property Lease      Unknown                   Book           Unknown
     Dental Office            1447 York Road, Lutherville MD                              Real Property Lease      Unknown                   Book           Unknown
     Dental Office            1720 Crain Highway Suite 103/104, Glen Burnie MD            Real Property Lease      Unknown                   Book           Unknown
     Dental Office            210 Addevale Street, Griffin GA                             Real Property Lease      Unknown                   Book           Unknown
     Dental Office            2270 Valor Dr. Suite 105, Winchester VA                     Real Property Lease      Unknown                   Book           Unknown
     Dental Office            2450 Lawrenceville Highway                                  Real Property Lease      Unknown                   Book           Unknown
     Dental Office            3403 Rivers Edge Trail, Kingwood TX                         Real Property Lease      Unknown                   Book           Unknown
     Dental Office            4500 Cascade Rd. #107, Grand Rapids MI                      Real Property Lease      Unknown                   Book           Unknown
     Dental Office            4740 Connecticut Ave NW, Washington DC                      Real Property Lease      Unknown                   Book           Unknown
     Dental Office            5217 Commerce Circle, Indianapolis IN                       Real Property Lease      Unknown                   Book           Unknown
     Dental Office            53 Perry Street, Newnan GA                                  Real Property Lease      Unknown                   Book           Unknown
     Dental Office            5601 N Oracle Rd.                                           Real Property Lease      Unknown                   Book           Unknown
     Dental Office            650 N. Carriage Parkway                                     Real Property Lease      Unknown                   Book           Unknown




                                                                                   Page 1 of 1
                          Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 18 of 69
Debtor Name            Benevis Affiliates, LLC
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):                  20-33919                                                                                                               Check if this is an
                                                                                                                                                                amended filing
Official Form 206D
Schedule D - Creditors Who Have Claims Secured by Property                                                                                                                   12/15

Be as complete and accurate as possible
1. Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
   X Yes. Fill in all of the information below.
  Part 1:         List Creditors Who Have Secured Claims
2. List in alphabetical order all creditors who have secured claims.If a creditor has more than one                                     Amount of Claim            Value of collateral
   secured claim, list the creditor separately for each claim.                                                                            Do not deduct the        that supports this
                                                                                                                                          value of collateral      claim

2.1   Creditor's name                                                  Describe debtor's property that is subject to a lien
      BMO HARRIS BANK, NA                                              ALL ASSETS OF THE DEBTOR
                                                                                                                                              $65,494,168.68               UNKNOWN
      Creditor's mailing address
      112 W MONROE ST
      CHICAGO, IL 60604
                                                                       Describe the lien

                                                                        Term Loan and Revolver - UCC-1
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of   5333
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Specify each creditor, including this               As of the petition filing date, the claim is:
              creditor, and its relative priority.
                                                                           Contingent
                                                                           Unliquidated
          BMO Harris Bank, NA and New Mountain Capital
          Group, LLC are pari passu                                        Disputed




2.2   Creditor's name                                                  Describe debtor's property that is subject to a lien
      NEW MOUNTAIN CAPITAL GROUP, LLC                                  ALL ASSETS OF THE DEBTOR
                                                                                                                                            $135,034,196.32                UNKNOWN
      Creditor's mailing address
      787 7TH AVE, 48TH FL
      NEW YORK, NY 10019
                                                                       Describe the lien

                                                                        Term Loan - By Agreement
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of   7033
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             Yes. Have you already specified the relative              As of the petition filing date, the claim is:
             priority?
             No. Specify each creditor, including this creditor,           Contingent
             and its relative priority.
                                                                           Unliquidated
                                                                           Disputed
             Yes. The relative priority of creditors is specified on
             lines   2.1




3. Total of the dollar amounts from Part 1, Column A, including the amounts from the                                                   $200,528,365.00
   Additional Page, if any.

 Official Form 206D                                        Schedule D: Creditors Who Have Claims Secured by Property                                   1 of 1
                         Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 19 of 69
Debtor Name            Benevis Affiliates, LLC
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):            20-33919                                                                                             Check if this is an
                                                                                                                                        amended filing
Official Form 206E/F
Schedule E/F - Creditors Who Have Claims Unsecured Claims                                                                                             12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on
Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

  Part 1:        List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims?
    X No. Go to Part 2.
        Yes. Go to line 2.
2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part.     If the debtor has more than
   3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
                                                                                                               Total claim               Priority amount

2.1    Priority creditor's name and mailing address         As of the petition filing date, the claim is:   $___________
                                                                                                                  #Name?                $___________
                                                                                                                                              #Name?

                                                                Contingent
                                                                Unliquidated
                                                                Disputed
                                                            Basis for the claim:
       Date or dates debt was incurred

                                                            Is the claim subject to offset?
       Last 4 digits of account
       number                                                    No
                                                                 Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (      )




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                   1 of 9
                         Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 20 of 69
Debtor Name            Benevis Affiliates, LLC                                                   Case number (if known): 20-33919

  Part 2:         List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim

3.1      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $17,500.00
         53 PERRY STREET, LLC
         P.O. BOX 400                                                       Contingent
         NEWNAN, GA 30624
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.2      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $11,532.00
         ACME VENTURES, LLC
         P.O. BOX 6685                                                      Contingent
         GRAND RAPIDS, MI 19516
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.3      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $22,533.95
         ADDEVALE STREET PROPERTIES, LLC
         280 COUNTY LINE RD                                                 Contingent
         GRIFFIN, GA 30224
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.4      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $43,068.15
         BGK-INTEGRATED MANAGEMENT, LLC FBO
         11757 KATY FREEWAY, STE 110                                        Contingent
         HOUSTON, TX 77079
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            2 of 9
                         Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 21 of 69
Debtor Name            Benevis Affiliates, LLC                                                   Case number (if known): 20-33919

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.5      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $12,822.00
         BIGGS CORNER WINCHESTER LLC
         1625 POE'S LANE                                                     Contingent
         CHARLOTTESVILLE, VA 22911
                                                                             Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE LEASE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.6      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                      $0.06
         BSREP II MONTROSE METRO, LLC
         P.O. BOX 76000                                                      Contingent
         BALTIMORE, MD 21275-6120
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE LEASE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.7      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $17,687.12
         CITRIN A JAY & BOTTY C
         ADDRESS REDACTED                                                    Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE LEASE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.8      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 UNKNOWN
         DALE G MAYFIELD, DMD
         1090 NORTHCHASE PKWY SE, STE 150                                 X Contingent
         MARIETTA, GA 30067
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  PENDING LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            3 of 9
                         Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 22 of 69
Debtor Name            Benevis Affiliates, LLC                                                    Case number (if known): 20-33919

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.9      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $32,747.63
         FRANKEL ‘N STEIN ENTERPRISES, LLC
         2450 LAWRENCEVILLE HWY, STE 100                                      Contingent
         DECATUR, GA 30033
                                                                              Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE LEASE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.10     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 UNKNOWN
         GEORGETTE WELCH
         ADDRESS REDACTED                                                  X Contingent
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   PENDING LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.11     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $6,255.14
         HILL MANAGEMENT SERVICES, INC
         9640 DEERCO ROAD                                                     Contingent
         TIMONIUM, MD 21093
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE LEASE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.12     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 UNKNOWN
         HOBBS FAMILY DENTISTRY PC
         3218 NORTH GRIMES ST                                              X Contingent
         HOBBS, NM 88240
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   PENDING LITIGATION



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            4 of 9
                         Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 23 of 69
Debtor Name            Benevis Affiliates, LLC                                                  Case number (if known): 20-33919

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.13     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $30,888.55
         JJLG PA, LLC
         DR JAMES GALLAGHER                                                 Contingent
         24 GREENS EDGE DR
         KINGWOOD, TX 77339
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.14     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $21,001.32
         LAURA C KOCH, DMD
         1299 RUSSELL PKWY                                                  Contingent
         WARNERS ROBBINS, GA 31088
         WARNER ROBBINS, GA 31088
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.15     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $21,250.00
         PAUL M KRAINSON
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.16     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $18,000.00
         RED OAK OFFICE SPACE, LLC
         133 ROYAL CT                                                       Contingent
         WOODWAY, TX 76712
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            5 of 9
                         Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 24 of 69
Debtor Name            Benevis Affiliates, LLC                                                   Case number (if known): 20-33919

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.17     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $9,003.02
         RICHARDSON TECH VILLAGE, LLC
         411 E CLINTON AVENUE                                                Contingent
         ATHENS, TX 75751
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE LEASE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.18     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 UNKNOWN
         ROBERT WELCH DDS
         C/O KEITH C THOMPSON, ESQ                                        X Contingent
         11003 QUAKER AVE
         LUBBOCK, TC 79424
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.19     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 UNKNOWN
         ROBERT WELCH DDS
         MEDIATOR – RICH SANDERS, SOUTHERN HEALTH LAWYERS, LLC            X Contingent
         3 ALLIANCE CENTER
         3550 LENOX RD NE, STE 2100
                                                                          X Unliquidated
         ATLANTA, GA 30326                                                X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  PENDING LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.20     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 UNKNOWN
         ROBERT WELCH DDS
         ADDRESS REDACTED                                                 X Contingent
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  PENDING LITIGATION



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            6 of 9
                          Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 25 of 69
Debtor Name            Benevis Affiliates, LLC                                                  Case number (if known): 20-33919

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.21     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 UNKNOWN
         TINA SHEPHARD
         ADDRESS REDACTED                                                X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PENDING LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.22     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   Unknown
         TINA SHEPHARD & GEORGETTE WELCH
         C/O TOM R PABST, ESQ                                            X Contingent
         2503 S LINDEN RD STE 185
         FLINT, MI 48532
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.23     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $15,925.00
         TNQ, LLC
         4751 MOSS LANE                                                     Contingent
         INDIANAPOLIS, IN 46237
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.24     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $28,507.98
         VAN ZYL ETTIENNE R & SHELLY D
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE LEASE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            7 of 9
                         Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 26 of 69
Debtor Name            Benevis Affiliates, LLC                                                              Case number (if known): 20-33919


  Part 3:        List Others to Be Notified About Unsecured Claims
4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are
collection agencies, assignees of claims listed above, and attorneys for unsecured creditors
  If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.
                                                                                                                                                Last 4 digits of
                                                                                                 On which line in Part1 or Part 2 is the        account number,
          Name and mailing address                                                               related creditor (if any) listed?              if any




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                       8 of 9
                         Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 27 of 69
Debtor Name            Benevis Affiliates, LLC                                                Case number (if known): 20-33919


  Part 4:         Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.




5a. Total claims from Part 1                                                                                                      $0.00


5b. Total claims from Part 2                                                                                                $308,721.92



5c. Total claims of Parts 1 and 2
                                                                                                                            $308,721.92
    Lines 5a + 5b = 5c




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                        9 of 9
                         Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 28 of 69
Debtor Name           Benevis Affiliates, LLC
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):                20-33919


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B)


                                                                                            State the name and mailing address for all other parties with
 2. List all contracts and unexpired leases                                                 whom the debtor has an executory contract or unexpired lease

         State what the contract or     06.08.2018 - NOTICE OF EXERCISE OF OPTION TO         ADDEVALE FAMILY DENTISTRY, P.C. - EMORY (STUART)
         lease is for and the nature    PURCHASE SHARES - BENNIE C. EVANS, D.D.S.            SCHROETER, D.M.D, OWNER
2.1                                                                                          210 ADDEVALE ST
         of the debtor's interest
                                                                                             GRIFFIN, GA 30224


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     06.08.2018 - NOTICE OF EXERCISE OF OPTION TO         ADDEVALE FAMILY DENTISTRY, P.C. - EMORY (STUART)
         lease is for and the nature    PURCHASE SHARES - DALE G. MAYFIELD, DMD              SCHROETER, D.M.D, OWNER
2.2                                                                                          210 ADDEVALE ST
         of the debtor's interest
                                                                                             GRIFFIN, GA 30224


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     06.08.2018 - RESIGNATION OF BENNIE C. EVANS,         ADDEVALE FAMILY DENTISTRY, P.C. - EMORY (STUART)
         lease is for and the nature    D.D.S.                                               SCHROETER, D.M.D, OWNER
2.3                                                                                          210 ADDEVALE ST
         of the debtor's interest
                                                                                             GRIFFIN, GA 30224


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     12.09.2016 - ASET PURCHASE AGREEMENT                 ADDEVALE FAMILY DENTISTRY, P.C. - EMORY (STUART)
         lease is for and the nature                                                         SCHROETER, D.M.D, OWNER
2.4                                                                                          210 ADDEVALE ST
         of the debtor's interest
                                                                                             GRIFFIN, GA 30224


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     12.09.2016 - BUY-SELL OPTION AGREEMENT               ADDEVALE FAMILY DENTISTRY, P.C. - EMORY (STUART)
         lease is for and the nature                                                         SCHROETER, D.M.D, OWNER
2.5                                                                                          210 ADDEVALE ST
         of the debtor's interest
                                                                                             GRIFFIN, GA 30224


         State the term remaining
         List the contract number of
         any government contract



  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                         Page 1 of 39
                         Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 29 of 69
Debtor Name            Benevis Affiliates, LLC                                                      Case number (if known): 20-33919


          Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                        whom the debtor has an executory contract or unexpired
                                                                                        lease
          State what the contract or    12.09.2016 - EMPLOYEE SERVICES AGREEMENT        ADDEVALE FAMILY DENTISTRY, P.C. - EMORY (STUART)
          lease is for and the nature                                                   SCHROETER, D.M.D, OWNER
2.6                                                                                     210 ADDEVALE ST
          of the debtor's interest
                                                                                        GRIFFIN, GA 30224


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    12.09.2016 - EMPLOYMENT AGREEMENT - BENNIE C.   ADDEVALE FAMILY DENTISTRY, P.C. - EMORY (STUART)
          lease is for and the nature   EVANS, DDS                                      SCHROETER, D.M.D, OWNER
2.7                                                                                     210 ADDEVALE ST
          of the debtor's interest
                                                                                        GRIFFIN, GA 30224


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    12.09.2016 - EMPLOYMENT AGREEMENT - EMORY       ADDEVALE FAMILY DENTISTRY, P.C. - EMORY (STUART)
          lease is for and the nature   SCHROETER, DMD                                  SCHROETER, D.M.D, OWNER
2.8                                                                                     210 ADDEVALE ST
          of the debtor's interest
                                                                                        GRIFFIN, GA 30224


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    12.09.2016 - PBSA                               ADDEVALE FAMILY DENTISTRY, P.C. - EMORY (STUART)
          lease is for and the nature                                                   SCHROETER, D.M.D, OWNER
2.9                                                                                     210 ADDEVALE ST
          of the debtor's interest
                                                                                        GRIFFIN, GA 30224


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    12.09.2016 - PROFESSIONAL ASSETS TRANSFER AND ADDEVALE FAMILY DENTISTRY, P.C. - EMORY (STUART)
          lease is for and the nature   CUSTODIAN AGREEMENT                           SCHROETER, D.M.D, OWNER
2.10                                                                                  210 ADDEVALE ST
          of the debtor's interest
                                                                                      GRIFFIN, GA 30224


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    12.09.2016 - TRANSITION SERVICES AGREEMENT      ADDEVALE FAMILY DENTISTRY, P.C. - EMORY (STUART)
          lease is for and the nature                                                   SCHROETER, D.M.D, OWNER
2.11                                                                                    210 ADDEVALE ST
          of the debtor's interest
                                                                                        GRIFFIN, GA 30224


          State the term remaining
          List the contract number of
          any government contract




  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                 Page 2 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 30 of 69
Debtor Name         Benevis Affiliates, LLC                                                      Case number (if known): 20-33919


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
       State what the contract or    12.17.2018 - RESIGNATION AND STOCK POWER -     ADDEVALE FAMILY DENTISTRY, P.C. - EMORY (STUART)
       lease is for and the nature   BENNIE C. EVANS D.D.S.                         SCHROETER, D.M.D, OWNER
2.12                                                                                210 ADDEVALE ST
       of the debtor's interest
                                                                                    GRIFFIN, GA 30224


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PBSA & RELATED AGREEMENTS                      ADDEVALE FAMILY DENTISTRY, P.C. - EMORY (STUART)
       lease is for and the nature                                                  SCHROETER, D.M.D, OWNER
2.13                                                                                210 ADDEVALE ST
       of the debtor's interest
                                                                                    GRIFFIN, GA 30224


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    06.17.2020 - NOTICE OF EXERCISE OF OPTION TO   ALAN J. STEIN, D.D.S. & DAVID B. FRANKEL, D.M.D, P.C. - DAVID B.
       lease is for and the nature   PURCHASE SHARES - ALAN J. STEIN, D.D.S. AND    FRANKEL, D.M.D. AND DALE G. MAYFIELD, DMD - OWNERS
2.14                                 DALE G. MAYFIELD, D.M.D.                       2450 LAWRENCEVILLE HWY, STE 100
       of the debtor's interest
                                                                                    DECATUR, GA 30033


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    08.04.2017 - ASSET PURCHASE AGREEMENT          ALAN J. STEIN, D.D.S. & DAVID B. FRANKEL, D.M.D, P.C. - DAVID B.
       lease is for and the nature                                                  FRANKEL, D.M.D. AND DALE G. MAYFIELD, DMD - OWNERS
2.15                                                                                2450 LAWRENCEVILLE HWY, STE 100
       of the debtor's interest
                                                                                    DECATUR, GA 30033


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    08.04.2017 - BUY-SELL OPTION AGREEMENT         ALAN J. STEIN, D.D.S. & DAVID B. FRANKEL, D.M.D, P.C. - DAVID B.
       lease is for and the nature                                                  FRANKEL, D.M.D. AND DALE G. MAYFIELD, DMD - OWNERS
2.16                                                                                2450 LAWRENCEVILLE HWY, STE 100
       of the debtor's interest
                                                                                    DECATUR, GA 30033


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    08.04.2017 - EMPLOYEE SERVICES AGREEMENT       ALAN J. STEIN, D.D.S. & DAVID B. FRANKEL, D.M.D, P.C. - DAVID B.
       lease is for and the nature                                                  FRANKEL, D.M.D. AND DALE G. MAYFIELD, DMD - OWNERS
2.17                                                                                2450 LAWRENCEVILLE HWY, STE 100
       of the debtor's interest
                                                                                    DECATUR, GA 30033


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                  Page 3 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 31 of 69
Debtor Name         Benevis Affiliates, LLC                                                      Case number (if known): 20-33919


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
       State what the contract or    08.04.2017 - EMPLOYMENT AGREEMENT - ALAN J.    ALAN J. STEIN, D.D.S. & DAVID B. FRANKEL, D.M.D, P.C. - DAVID B.
       lease is for and the nature   STEIN, DDS                                     FRANKEL, D.M.D. AND DALE G. MAYFIELD, DMD - OWNERS
2.18                                                                                2450 LAWRENCEVILLE HWY, STE 100
       of the debtor's interest
                                                                                    DECATUR, GA 30033


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    08.04.2017 - EMPLOYMENT AGREEMENT - DAVID B.   ALAN J. STEIN, D.D.S. & DAVID B. FRANKEL, D.M.D, P.C. - DAVID B.
       lease is for and the nature   FRANKEL, DMD                                   FRANKEL, D.M.D. AND DALE G. MAYFIELD, DMD - OWNERS
2.19                                                                                2450 LAWRENCEVILLE HWY, STE 100
       of the debtor's interest
                                                                                    DECATUR, GA 30033


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    08.04.2017 - PBSA                              ALAN J. STEIN, D.D.S. & DAVID B. FRANKEL, D.M.D, P.C. - DAVID B.
       lease is for and the nature                                                  FRANKEL, D.M.D. AND DALE G. MAYFIELD, DMD - OWNERS
2.20                                                                                2450 LAWRENCEVILLE HWY, STE 100
       of the debtor's interest
                                                                                    DECATUR, GA 30033


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PBSA & RELATED AGREEMENTS                      ALAN J. STEIN, D.D.S. & DAVID B. FRANKEL, D.M.D, P.C. - DAVID B.
       lease is for and the nature                                                  FRANKEL, D.M.D. AND DALE G. MAYFIELD, DMD - OWNERS
2.21                                                                                2450 LAWRENCEVILLE HWY, STE 100
       of the debtor's interest
                                                                                    DECATUR, GA 30033


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    02.20.2015 - AMENDMENT TO EMPLOYMENT           ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature   AGREEMENT - GEORGE F. BARRATT, DDS             8000 RESEARCH FOREST DR, STE 350
2.22                                                                                THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    02.20.2015 - ASSET PURCHASE AGREEMENT          ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature                                                  8000 RESEARCH FOREST DR, STE 350
2.23                                                                                THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                  Page 4 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 32 of 69
Debtor Name         Benevis Affiliates, LLC                                                    Case number (if known): 20-33919


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
       State what the contract or    02.20.2015 - BAA                              ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature                                                 8000 RESEARCH FOREST DR, STE 350
2.24                                                                               THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    02.20.2015 - BILL OF SALE AND ASSIGNMENT      ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature                                                 8000 RESEARCH FOREST DR, STE 350
2.25                                                                               THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    02.20.2015 - BUY-SELL OPTION AGREEMENT -      ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature   GEORGE F. BARRATT, DDS                        8000 RESEARCH FOREST DR, STE 350
2.26                                                                               THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    02.20.2015 - EMPLOYMENT AGREEMENT - GEORGE F. ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature   BARRATT, DDS                                  8000 RESEARCH FOREST DR, STE 350
2.27                                                                               THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    02.20.2015 - PBSA                             ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature                                                 8000 RESEARCH FOREST DR, STE 350
2.28                                                                               THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    02.20.2015 - PROFESSIONAL ASSETS TRANSFER     ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature   AGREEMENT                                     8000 RESEARCH FOREST DR, STE 350
2.29                                                                               THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 5 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 33 of 69
Debtor Name         Benevis Affiliates, LLC                                                     Case number (if known): 20-33919


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
       State what the contract or    02.20.2015 - PROFESSIONAL SERVIES AGREEMENT    ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature                                                  8000 RESEARCH FOREST DR, STE 350
2.30                                                                                THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    02.20.2015 - TRANSITION EQUIPMENT LEASE        ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature   AGREEMENT                                      8000 RESEARCH FOREST DR, STE 350
2.31                                                                                THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    02.20.2015 - TRANSITION PRACTIE BUSINESS       ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature   SERVICES AGREEMENT                             8000 RESEARCH FOREST DR, STE 350
2.32                                                                                THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    02.20.2015 - TRANSITION SECURITY AGREEMENT     ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature                                                  8000 RESEARCH FOREST DR, STE 350
2.33                                                                                THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    03.19.2015 - AMENDMENT 1 TO THE ASSET          ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature   PURCHASE AGREEMENT - GEORGE F. BARRATT,        8000 RESEARCH FOREST DR, STE 350
2.34                                 DDS                                            THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    05.05.2020 - LETTER OF RESIGNATION - CHAITRA   ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature   SHANTHAGOWDA ARAKERE, D.M.D.                   8000 RESEARCH FOREST DR, STE 350
2.35                                                                                THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 6 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 34 of 69
Debtor Name         Benevis Affiliates, LLC                                                       Case number (if known): 20-33919


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
       State what the contract or    05.05.2020 - NOTICE TO EXERCISE OF OPTION TO     ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature   PURCHASE SHARES - CHAITRA SHANTHAGOWDA           8000 RESEARCH FOREST DR, STE 350
2.36                                 ARAKERE, D.M.D. AND DR. MAYFIELD                 THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    05.05.2020 - SEPARATION AND RELEASE              ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature   AGREEMENT - CHAITRA SHANTHAGOWDA                 8000 RESEARCH FOREST DR, STE 350
2.37                                 ARAKERE, D.M.D.                                  THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    05.05.2020 - WRITTEN ACTION OF THE DIRECTOR OF   ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature   ALDEN BRIDGE DENTAL, P.C. - DR. MAYFIELD         8000 RESEARCH FOREST DR, STE 350
2.38                                                                                  THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    05.05.2020 - WRITTEN ACTION OF THE SOLE          ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature   SHAREHOLDER OF ALDEN BRIDGE DENTAL, P.C. -       8000 RESEARCH FOREST DR, STE 350
2.39                                 DR. MAYFIELD                                     THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    06.29.2020 - RECORDS TRANSFER AGREEMENT -        ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature   CHAITRA SHANTHAGOWDA ARAKERE, D.M.D. AND         8000 RESEARCH FOREST DR, STE 350
2.40                                 DALE G. MAYFIELD, D.M.D.                         THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    NOT DATED - RESIGNATION AND STOCK POWER -        ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature   CHAITRA SHANTHAGOWDA ARAKERE, D.M.D.             8000 RESEARCH FOREST DR, STE 350
2.41                                                                                  THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                  Page 7 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 35 of 69
Debtor Name         Benevis Affiliates, LLC                                                    Case number (if known): 20-33919


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
       State what the contract or    PBSA & RELATED AGREEMENTS                     ALDEN BRIDGE DENTAL, P.C. - DALE G. MAYFIELD, DMD, OWNER
       lease is for and the nature                                                 8000 RESEARCH FOREST DR, STE 350
2.42                                                                               THE WOODLANDS, TX 77382-1505
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    01.01.2016 - DIAMOND EMPLOYMENT AGREEMENT -   ALLEGHANY HIGHLANDS DENTAL CARE, P.C. - TU M. TRAN, DDS,
       lease is for and the nature   AMENDMENT 3                                   OWNER
2.43                                                                               6084 SAM SNEAD HWY
       of the debtor's interest
                                                                                   HOT SPRINGS, VA 24445


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    02.27.2015 - AMENDMENT TO DIAMOND             ALLEGHANY HIGHLANDS DENTAL CARE, P.C. - TU M. TRAN, DDS,
       lease is for and the nature   EMPLOYMENT AGREEMENT                          OWNER
2.44                                                                               6084 SAM SNEAD HWY
       of the debtor's interest
                                                                                   HOT SPRINGS, VA 24445


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    03.08.2017 - SARGENT ASSOCIATE AGREEMENT      ALLEGHANY HIGHLANDS DENTAL CARE, P.C. - TU M. TRAN, DDS,
       lease is for and the nature                                                 OWNER
2.45                                                                               6084 SAM SNEAD HWY
       of the debtor's interest
                                                                                   HOT SPRINGS, VA 24445


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.03.2014 - CREDIT AND SECURITY AGREEMENT    ALLEGHANY HIGHLANDS DENTAL CARE, P.C. - TU M. TRAN, DDS,
       lease is for and the nature                                                 OWNER
2.46                                                                               6084 SAM SNEAD HWY
       of the debtor's interest
                                                                                   HOT SPRINGS, VA 24445


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.03.2014 - PBSA                             ALLEGHANY HIGHLANDS DENTAL CARE, P.C. - TU M. TRAN, DDS,
       lease is for and the nature                                                 OWNER
2.47                                                                               6084 SAM SNEAD HWY
       of the debtor's interest
                                                                                   HOT SPRINGS, VA 24445


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 8 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 36 of 69
Debtor Name         Benevis Affiliates, LLC                                                      Case number (if known): 20-33919


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
       State what the contract or    10.16.2015 - AMENDED PBSA                       ALLEGHANY HIGHLANDS DENTAL CARE, P.C. - TU M. TRAN, DDS,
       lease is for and the nature                                                   OWNER
2.48                                                                                 6084 SAM SNEAD HWY
       of the debtor's interest
                                                                                     HOT SPRINGS, VA 24445


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.16.2015 - ASSIGNMENT AND EXERCISE OF BUY-    ALLEGHANY HIGHLANDS DENTAL CARE, P.C. - TU M. TRAN, DDS,
       lease is for and the nature   SELL OPTION AGREEMENT - DR. TRAN (ASSIGNOR)     OWNER
2.49                                 TO ADAM PLASTER (ASSIGNEE), AND MARTIN J.       6084 SAM SNEAD HWY
       of the debtor's interest
                                     DIAMOND, DDS (SHAREHOLDER)                      HOT SPRINGS, VA 24445


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.16.2015 - BUY SELL OPTON AGREEMENT - ADAM    ALLEGHANY HIGHLANDS DENTAL CARE, P.C. - TU M. TRAN, DDS,
       lease is for and the nature   PLASTER, DDS AND TU M. TRAN, DDS                OWNER
2.50                                                                                 6084 SAM SNEAD HWY
       of the debtor's interest
                                                                                     HOT SPRINGS, VA 24445


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.16.2015 - DIAMOND EMPLOYMENT AGREEMENT       ALLEGHANY HIGHLANDS DENTAL CARE, P.C. - TU M. TRAN, DDS,
       lease is for and the nature   AND AMENDMENT                                   OWNER
2.51                                                                                 6084 SAM SNEAD HWY
       of the debtor's interest
                                                                                     HOT SPRINGS, VA 24445


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.16.2015 - PLASTER EMPLOYMENT AGREEMENT       ALLEGHANY HIGHLANDS DENTAL CARE, P.C. - TU M. TRAN, DDS,
       lease is for and the nature                                                   OWNER
2.52                                                                                 6084 SAM SNEAD HWY
       of the debtor's interest
                                                                                     HOT SPRINGS, VA 24445


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    10.16.2015 - STOCK OPTION EXERCISE AND WAIVER   ALLEGHANY HIGHLANDS DENTAL CARE, P.C. - TU M. TRAN, DDS,
       lease is for and the nature   AGREEMENT - MARTIN J. DIAMOND, DDS              OWNER
2.53                                                                                 6084 SAM SNEAD HWY
       of the debtor's interest
                                                                                     HOT SPRINGS, VA 24445


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                 Page 9 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 37 of 69
Debtor Name         Benevis Affiliates, LLC                                                       Case number (if known): 20-33919


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
       State what the contract or    12.11.2015 - LINE OF CREDIT PROMISSORY NOTE      ALLEGHANY HIGHLANDS DENTAL CARE, P.C. - TU M. TRAN, DDS,
       lease is for and the nature                                                    OWNER
2.54                                                                                  6084 SAM SNEAD HWY
       of the debtor's interest
                                                                                      HOT SPRINGS, VA 24445


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    12.11.2015 - TERMINATION AND SETTLEMENT          ALLEGHANY HIGHLANDS DENTAL CARE, P.C. - TU M. TRAN, DDS,
       lease is for and the nature   AGREEMENT - ADAM PLASTER, D.D.S. (DENTIST), TU   OWNER
2.55                                 M. TRAN, D.D.S. (OPTION HOLDER), BENEVIS, LLC    6084 SAM SNEAD HWY
       of the debtor's interest
                                     (BENEVIS), ALLEGHANY HIGHLANDS DENTAL CARE,      HOT SPRINGS, VA 24445
                                     P.C.(PC), AND PSBB, P.C. (PSBB)

       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PBSA & RELATED AGREEMENTS                        ALLEGHANY HIGHLANDS DENTAL CARE, P.C. - TU M. TRAN, DDS,
       lease is for and the nature                                                    OWNER
2.56                                                                                  6084 SAM SNEAD HWY
       of the debtor's interest
                                                                                      HOT SPRINGS, VA 24445


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    03.31.2017 - ASSET PURCHASE AGREEMENT            AUSTIN BLVD. FAMILY DENTAL, P.C, DALE G. MAYFIELD, DMD,
       lease is for and the nature                                                    OWNER
2.57                                                                                  101 AUSTIN BLVD, STE 100
       of the debtor's interest
                                                                                      RED OAK, TX 75154-4666


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    03.31.2017 - BUY-SELL OPTION AGREEMENT - DR.     AUSTIN BLVD. FAMILY DENTAL, P.C, DALE G. MAYFIELD, DMD,
       lease is for and the nature   MAYFIELD, AS POTENTIAL PURCHASR                  OWNER
2.58                                                                                  101 AUSTIN BLVD, STE 100
       of the debtor's interest
                                                                                      RED OAK, TX 75154-4666


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    03.31.2017 - EMPLOYEE SERVICES AGREEMENT         AUSTIN BLVD. FAMILY DENTAL, P.C, DALE G. MAYFIELD, DMD,
       lease is for and the nature                                                    OWNER
2.59                                                                                  101 AUSTIN BLVD, STE 100
       of the debtor's interest
                                                                                      RED OAK, TX 75154-4666


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                  Page 10 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 38 of 69
Debtor Name         Benevis Affiliates, LLC                                                     Case number (if known): 20-33919


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
       State what the contract or    03.31.2017 - EMPLOYMENT AGREEMENT - ALAN J.    AUSTIN BLVD. FAMILY DENTAL, P.C, DALE G. MAYFIELD, DMD,
       lease is for and the nature   MARTIN, DDS                                    OWNER
2.60                                                                                101 AUSTIN BLVD, STE 100
       of the debtor's interest
                                                                                    RED OAK, TX 75154-4666


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    03.31.2017 - PBSA                              AUSTIN BLVD. FAMILY DENTAL, P.C, DALE G. MAYFIELD, DMD,
       lease is for and the nature                                                  OWNER
2.61                                                                                101 AUSTIN BLVD, STE 100
       of the debtor's interest
                                                                                    RED OAK, TX 75154-4666


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    03.31.2017 - TRANSITION SERVICES AGREEMENT     AUSTIN BLVD. FAMILY DENTAL, P.C, DALE G. MAYFIELD, DMD,
       lease is for and the nature                                                  OWNER
2.62                                                                                101 AUSTIN BLVD, STE 100
       of the debtor's interest
                                                                                    RED OAK, TX 75154-4666


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    03.31.2019 - RECORDS TRANSFER AGREEMENT -     AUSTIN BLVD. FAMILY DENTAL, P.C, DALE G. MAYFIELD, DMD,
       lease is for and the nature   ALAN S. MARTIN, DDS AND DALE G. MAYFIELD, DDM OWNER
2.63                                                                               101 AUSTIN BLVD, STE 100
       of the debtor's interest
                                                                                   RED OAK, TX 75154-4666


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    07.24.2020 - NOTICE TO THE TEXAS STATE BOARD AUSTIN BLVD. FAMILY DENTAL, P.C, DALE G. MAYFIELD, DMD,
       lease is for and the nature   OF DENTAL EXAMINERS RE: NOTICE OF ENTERING A OWNER
2.64                                 RECORDS TRANSFER AGREEMENT                   101 AUSTIN BLVD, STE 100
       of the debtor's interest
                                                                                  RED OAK, TX 75154-4666


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    3.31.2019 - NOTICE OF EXERCISE OF OPTION TO    AUSTIN BLVD. FAMILY DENTAL, P.C, DALE G. MAYFIELD, DMD,
       lease is for and the nature   PURCHASE SHARES -AUSTIN BLVD, FAMILY           OWNER
2.65                                 DENTAL, P.C. (PC), ALAN S. MARTIN, D.D.S.      101 AUSTIN BLVD, STE 100
       of the debtor's interest
                                     (SHAREHOLDER) AND DALE G. MAYFIELD, D.M.D.     RED OAK, TX 75154-4666
                                     (POTENTIAL PURCHASER)

       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 11 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 39 of 69
Debtor Name         Benevis Affiliates, LLC                                                        Case number (if known): 20-33919


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired
                                                                                       lease
       State what the contract or    PBSA & RELATED AGREEMENTS                         AUSTIN BLVD. FAMILY DENTAL, P.C, DALE G. MAYFIELD, DMD,
       lease is for and the nature                                                     OWNER
2.66                                                                                   101 AUSTIN BLVD, STE 100
       of the debtor's interest
                                                                                       RED OAK, TX 75154-4666


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SERVICE AGREEMENT                                 BRANDIT, LLC
       lease is for and the nature                                                     1395 SOUTH MARIETTA PKWY, SE
2.67                                                                                   MARIETTA, GA 30067
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    08.12.2016 - EMPLOYEE SERICES AGREEMENT           CASAS ADOBE DENTAL OFFICE, P.C. - DALE G. MAYFIELD, DMD,
       lease is for and the nature                                                     OWNER
2.68                                                                                   5601 N ORACLE RD, STE 121
       of the debtor's interest
                                                                                       TUCSON, AZ 85704-3980


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    08.16.2016 - BUY-SELL OPTION AGREEMENT - A. JAY   CASAS ADOBE DENTAL OFFICE, P.C. - DALE G. MAYFIELD, DMD,
       lease is for and the nature   CITRIN, DDS AND DALE G. MAYFIELD, DMD             OWNER
2.69                                                                                   5601 N ORACLE RD, STE 121
       of the debtor's interest
                                                                                       TUCSON, AZ 85704-3980


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    08.16.2016 - EMPLOYMENT AGREEMENT- A. JAY         CASAS ADOBE DENTAL OFFICE, P.C. - DALE G. MAYFIELD, DMD,
       lease is for and the nature   CITRIN, DDS                                       OWNER
2.70                                                                                   5601 N ORACLE RD, STE 121
       of the debtor's interest
                                                                                       TUCSON, AZ 85704-3980


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    08.17.2018 - FIRST AMENDMENT TO PBSA              CASAS ADOBE DENTAL OFFICE, P.C. - DALE G. MAYFIELD, DMD,
       lease is for and the nature                                                     OWNER
2.71                                                                                   5601 N ORACLE RD, STE 121
       of the debtor's interest
                                                                                       TUCSON, AZ 85704-3980


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                   Page 12 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 40 of 69
Debtor Name         Benevis Affiliates, LLC                                                     Case number (if known): 20-33919


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
       State what the contract or    08.17.2018 - NOTICE OF EXERCISE OF OPTION TO   CASAS ADOBE DENTAL OFFICE, P.C. - DALE G. MAYFIELD, DMD,
       lease is for and the nature   PURCHASE SHARES                                OWNER
2.72                                                                                5601 N ORACLE RD, STE 121
       of the debtor's interest
                                                                                    TUCSON, AZ 85704-3980


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    08.17.2018 - STOCK OPTION EXERCISE AND         CASAS ADOBE DENTAL OFFICE, P.C. - DALE G. MAYFIELD, DMD,
       lease is for and the nature   DEFERRED PAYMENT AGREEMENT                     OWNER
2.73                                                                                5601 N ORACLE RD, STE 121
       of the debtor's interest
                                                                                    TUCSON, AZ 85704-3980


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    08.18.2016 - ASSET PURCHASE AGREEMENT - A. JAY CASAS ADOBE DENTAL OFFICE, P.C. - DALE G. MAYFIELD, DMD,
       lease is for and the nature   CITRIN, DDS                                    OWNER
2.74                                                                                5601 N ORACLE RD, STE 121
       of the debtor's interest
                                                                                    TUCSON, AZ 85704-3980


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    08.18.2016 - PBSA - 1ST AMENDMENT              CASAS ADOBE DENTAL OFFICE, P.C. - DALE G. MAYFIELD, DMD,
       lease is for and the nature                                                  OWNER
2.75                                                                                5601 N ORACLE RD, STE 121
       of the debtor's interest
                                                                                    TUCSON, AZ 85704-3980


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    08.18.2016 - PRACTICE BUSINESS SERVICES        CASAS ADOBE DENTAL OFFICE, P.C. - DALE G. MAYFIELD, DMD,
       lease is for and the nature   AGREEMENT                                      OWNER
2.76                                                                                5601 N ORACLE RD, STE 121
       of the debtor's interest
                                                                                    TUCSON, AZ 85704-3980


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    08.18.2016 - PROFESSIONAL ASSETS TRANSFER AND CASAS ADOBE DENTAL OFFICE, P.C. - DALE G. MAYFIELD, DMD,
       lease is for and the nature   CUSTODIAN AGREEMENT                           OWNER
2.77                                                                               5601 N ORACLE RD, STE 121
       of the debtor's interest
                                                                                   TUCSON, AZ 85704-3980


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 13 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 41 of 69
Debtor Name         Benevis Affiliates, LLC                                                     Case number (if known): 20-33919


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
       State what the contract or    08.18.2016 - TRANSITION SERVICES AGREEMENT     CASAS ADOBE DENTAL OFFICE, P.C. - DALE G. MAYFIELD, DMD,
       lease is for and the nature                                                  OWNER
2.78                                                                                5601 N ORACLE RD, STE 121
       of the debtor's interest
                                                                                    TUCSON, AZ 85704-3980


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PBSA & RELATED AGREEMENTS                      CASAS ADOBE DENTAL OFFICE, P.C. - DALE G. MAYFIELD, DMD,
       lease is for and the nature                                                  OWNER
2.79                                                                                5601 N ORACLE RD, STE 121
       of the debtor's interest
                                                                                    TUCSON, AZ 85704-3980


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    06.24.2016 - ASSET PURCHASE AGREEMENT - DRS,   DENTISTRY FOR WARNER ROBINS, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature   KOCH AND CROSSLEY                              1299 RUSSELL PKWY
2.80                                                                                WARNER ROBINS, GA 30188
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    06.24.2016 - BUY-SELL OPTION AGREEMENT         DENTISTRY FOR WARNER ROBINS, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature                                                  1299 RUSSELL PKWY
2.81                                                                                WARNER ROBINS, GA 30188
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    06.24.2016 - EMPLOYEE SERVICES AGREEMENT       DENTISTRY FOR WARNER ROBINS, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature                                                  1299 RUSSELL PKWY
2.82                                                                                WARNER ROBINS, GA 30188
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    06.24.2016 - EMPLOYMENT AGREEMENT - LAURA      DENTISTRY FOR WARNER ROBINS, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature   KOCH, DMD                                      1299 RUSSELL PKWY
2.83                                                                                WARNER ROBINS, GA 30188
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 14 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 42 of 69
Debtor Name         Benevis Affiliates, LLC                                                     Case number (if known): 20-33919


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
       State what the contract or    06.24.2016 - EMPLOYMENT AGREEMENT - MICHAEL    DENTISTRY FOR WARNER ROBINS, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature   CROSSLEY, DDS                                  1299 RUSSELL PKWY
2.84                                                                                WARNER ROBINS, GA 30188
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    06.24.2016 - PBSA                              DENTISTRY FOR WARNER ROBINS, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature                                                  1299 RUSSELL PKWY
2.85                                                                                WARNER ROBINS, GA 30188
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    06.24.2016 - PROFESSIONAL ASSETS TRANSFER AND DENTISTRY FOR WARNER ROBINS, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature   CUSTODIAN AGREEMENTS                          1299 RUSSELL PKWY
2.86                                                                               WARNER ROBINS, GA 30188
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    06.24.2016 - TRANSITION SERVICES AGREEMENT     DENTISTRY FOR WARNER ROBINS, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature                                                  1299 RUSSELL PKWY
2.87                                                                                WARNER ROBINS, GA 30188
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    06.24.2019 - NOTICE OF EXERCISE OF OPTION TO   DENTISTRY FOR WARNER ROBINS, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature   PURCHASE SHARES - MICHAEL CROSSLEY, DDS,       1299 RUSSELL PKWY
2.88                                 LAURA KOCH, DMD, AND TU M. TRAN, DDS           WARNER ROBINS, GA 30188
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PBSA & RELATED AGREEMENTS                      DENTISTRY FOR WARNER ROBINS, P.C. - TU M. TRAN, DDS, OWNER
       lease is for and the nature                                                  1299 RUSSELL PKWY
2.89                                                                                WARNER ROBINS, GA 30188
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 15 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 43 of 69
Debtor Name         Benevis Affiliates, LLC                                                    Case number (if known): 20-33919


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
       State what the contract or    04.26.2019 - ASSET PURCHASE AGREEMENT         DR. ALLAN D. SCHULMAN, P.C. - ALLAN D. SCHULMAN, DDS, OWNER
       lease is for and the nature                                                 1720 CRAIN HWY, STE 103
2.90                                                                               GLEN BURNIE, MD 21061
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    04.26.2019 - BILL OF SALE AND ASSIGNMENT      DR. ALLAN D. SCHULMAN, P.C. - ALLAN D. SCHULMAN, DDS, OWNER
       lease is for and the nature                                                 1720 CRAIN HWY, STE 103
2.91                                                                               GLEN BURNIE, MD 21061
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    04.26.2019 - BUY-SELL OPTION AGREEMENT        DR. ALLAN D. SCHULMAN, P.C. - ALLAN D. SCHULMAN, DDS, OWNER
       lease is for and the nature                                                 1720 CRAIN HWY, STE 103
2.92                                                                               GLEN BURNIE, MD 21061
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    04.26.2019 - PBSA                             DR. ALLAN D. SCHULMAN, P.C. - ALLAN D. SCHULMAN, DDS, OWNER
       lease is for and the nature                                                 1720 CRAIN HWY, STE 103
2.93                                                                               GLEN BURNIE, MD 21061
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    04.26.2019 - PROFESSIONAL ASSETS TRANSFER AND DR. ALLAN D. SCHULMAN, P.C. - ALLAN D. SCHULMAN, DDS, OWNER
       lease is for and the nature   CUSTODIAN AGREEMENT                           1720 CRAIN HWY, STE 103
2.94                                                                               GLEN BURNIE, MD 21061
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    04.26.2019 - TRANSITION SERVICES AGREEMENT    DR. ALLAN D. SCHULMAN, P.C. - ALLAN D. SCHULMAN, DDS, OWNER
       lease is for and the nature                                                 1720 CRAIN HWY, STE 103
2.95                                                                               GLEN BURNIE, MD 21061
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 16 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 44 of 69
Debtor Name          Benevis Affiliates, LLC                                                       Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired
                                                                                       lease
        State what the contract or    04-26.2019 - EMPLOYMENT AGREEMENT - ALLAN D.     DR. ALLAN D. SCHULMAN, P.C. - ALLAN D. SCHULMAN, DDS, OWNER
        lease is for and the nature   SCHULMAN, DDS                                    1720 CRAIN HWY, STE 103
2.96                                                                                   GLEN BURNIE, MD 21061
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04-26-2019 - CERTIFICATION OF NON-FOREIGN        DR. ALLAN D. SCHULMAN, P.C. - ALLAN D. SCHULMAN, DDS, OWNER
        lease is for and the nature   STATUS                                           1720 CRAIN HWY, STE 103
2.97                                                                                   GLEN BURNIE, MD 21061
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04-26-2019 - EMPLOYEE SERVICES AGREEMENT         DR. ALLAN D. SCHULMAN, P.C. - ALLAN D. SCHULMAN, DDS, OWNER
        lease is for and the nature                                                    1720 CRAIN HWY, STE 103
2.98                                                                                   GLEN BURNIE, MD 21061
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                        DR. ALLAN D. SCHULMAN, P.C. - ALLAN D. SCHULMAN, DDS, OWNER
        lease is for and the nature                                                    1720 CRAIN HWY, STE 103
2.99                                                                                   GLEN BURNIE, MD 21061
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    01.31.2020 - ADMINISTRATIVE SERVICES AGREEMENT HALLE PARK DENTISTRY, P.C. - MARK HARMON, D.M.D, CURRENT
        lease is for and the nature                                                  OWNER
2.100                                                                                1108 HALLE PARK CIR
        of the debtor's interest
                                                                                     COLLIERVILLE, TN 38017-7804


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    01.31.2020 - ASSIGNMENT AND EXERCISE OF BUY-     HALLE PARK DENTISTRY, P.C. - MARK HARMON, D.M.D, CURRENT
        lease is for and the nature   SELL OPTION AGREEMENT - DAVID M. VIETH, D.D.S.   OWNER
2.101                                 (ASSIGNOR), MATT HARMON, D.M.D. (ASSIGNEE)       1108 HALLE PARK CIR
        of the debtor's interest
                                      AND HAROLD S. SILBER, D.D.S. (SHAREHOLDER)       COLLIERVILLE, TN 38017-7804


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                  Page 17 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 45 of 69
Debtor Name          Benevis Affiliates, LLC                                                        Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                        whom the debtor has an executory contract or unexpired
                                                                                        lease
        State what the contract or    01.31.2020 - BUY-SELL OPTION AGREEMENT - HALLE    HALLE PARK DENTISTRY, P.C. - MARK HARMON, D.M.D, CURRENT
        lease is for and the nature   PARK DENTISTRY, P.C. (PC), (MATT HARMON, D.M.D.   OWNER
2.102                                 (SHAREHOLDER) AND DAVID M. VIETH, D.D.S.          1108 HALLE PARK CIR
        of the debtor's interest
                                      (POTENTIAL PURCHASER)                             COLLIERVILLE, TN 38017-7804


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.04.2018 - ADMINISTRATIVE SERVICES              HALLE PARK DENTISTRY, P.C. - MARK HARMON, D.M.D, CURRENT
        lease is for and the nature   AGREEMENT - HAROLD S. SILBER, DDS - OWNER         OWNER
2.103                                                                                   1108 HALLE PARK CIR
        of the debtor's interest
                                                                                        COLLIERVILLE, TN 38017-7804


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.04.2018 - ASSET PURCHASE AGREEMENT             HALLE PARK DENTISTRY, P.C. - MARK HARMON, D.M.D, CURRENT
        lease is for and the nature                                                     OWNER
2.104                                                                                   1108 HALLE PARK CIR
        of the debtor's interest
                                                                                        COLLIERVILLE, TN 38017-7804


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.04.2018 - ASSIGNMENT AND EXERCISE OF BUY-      HALLE PARK DENTISTRY, P.C. - MARK HARMON, D.M.D, CURRENT
        lease is for and the nature   SELL OPTION AGREEMENT - DAVID M. VIETH, DDS       OWNER
2.105                                 (ASSIGNOR), HAROLD S. SILBER, DDS (ASSIGNEE),     1108 HALLE PARK CIR
        of the debtor's interest
                                      AND ETTIENE VAN ZYL, DDS (SHAREHOLDER)            COLLIERVILLE, TN 38017-7804


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.04.2018 - BUY-SELL OPTION AGREEMENT - DR.      HALLE PARK DENTISTRY, P.C. - MARK HARMON, D.M.D, CURRENT
        lease is for and the nature   SILBER (SHAREHOLDER) AND DR. VIETH                OWNER
2.106                                 (POTENTIAL PURCHASER)                             1108 HALLE PARK CIR
        of the debtor's interest
                                                                                        COLLIERVILLE, TN 38017-7804


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.04.2018 - STOCK OPTION EXERCISE AND            HALLE PARK DENTISTRY, P.C. - MARK HARMON, D.M.D, CURRENT
        lease is for and the nature   DEFFERRED PAYMENT AGREEMENT                       OWNER
2.107                                                                                   1108 HALLE PARK CIR
        of the debtor's interest
                                                                                        COLLIERVILLE, TN 38017-7804


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                   Page 18 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 46 of 69
Debtor Name          Benevis Affiliates, LLC                                                       Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired
                                                                                       lease
        State what the contract or    08.05.2016 - BUY-SELL OPTION AGREEMENT - DAVID   HALLE PARK DENTISTRY, P.C. - MARK HARMON, D.M.D, CURRENT
        lease is for and the nature   M. VIETH, DDS                                    OWNER
2.108                                                                                  1108 HALLE PARK CIR
        of the debtor's interest
                                                                                       COLLIERVILLE, TN 38017-7804


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.05.2016 - EMPLOYEE SERVICES AGREEMENT         HALLE PARK DENTISTRY, P.C. - MARK HARMON, D.M.D, CURRENT
        lease is for and the nature                                                    OWNER
2.109                                                                                  1108 HALLE PARK CIR
        of the debtor's interest
                                                                                       COLLIERVILLE, TN 38017-7804


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.05.2016 - EMPLOYMENT AGREEMENT - ETTIENNE     HALLE PARK DENTISTRY, P.C. - MARK HARMON, D.M.D, CURRENT
        lease is for and the nature   VAN ZYL, DDS                                     OWNER
2.110                                                                                  1108 HALLE PARK CIR
        of the debtor's interest
                                                                                       COLLIERVILLE, TN 38017-7804


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.05.2016 - PBSA                                HALLE PARK DENTISTRY, P.C. - MARK HARMON, D.M.D, CURRENT
        lease is for and the nature                                                    OWNER
2.111                                                                                  1108 HALLE PARK CIR
        of the debtor's interest
                                                                                       COLLIERVILLE, TN 38017-7804


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.05.2016 - PROFESSIONAL ASSETS TRANSFER AND HALLE PARK DENTISTRY, P.C. - MARK HARMON, D.M.D, CURRENT
        lease is for and the nature   CUSTODIAN AGREEMENT                           OWNER
2.112                                                                               1108 HALLE PARK CIR
        of the debtor's interest
                                                                                    COLLIERVILLE, TN 38017-7804


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.05.2016 - TRANSITION SERVICES AGREEMENT -     HALLE PARK DENTISTRY, P.C. - MARK HARMON, D.M.D, CURRENT
        lease is for and the nature   DR. VAN ZYL,                                     OWNER
2.113                                                                                  1108 HALLE PARK CIR
        of the debtor's interest
                                                                                       COLLIERVILLE, TN 38017-7804


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                  Page 19 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 47 of 69
Debtor Name          Benevis Affiliates, LLC                                                    Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    08.18.2018 - FIRST AMENDMENT TO PBSA          HALLE PARK DENTISTRY, P.C. - MARK HARMON, D.M.D, CURRENT
        lease is for and the nature                                                 OWNER
2.114                                                                               1108 HALLE PARK CIR
        of the debtor's interest
                                                                                    COLLIERVILLE, TN 38017-7804


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                     HALLE PARK DENTISTRY, P.C. - MARK HARMON, D.M.D, CURRENT
        lease is for and the nature                                                 OWNER
2.115                                                                               1108 HALLE PARK CIR
        of the debtor's interest
                                                                                    COLLIERVILLE, TN 38017-7804


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.24.L2017 - CONFIDENTIAL SETTLEMENT         HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   AGREEMENT AND GENERAL RELEASE - ROBERT        124 W ML KING JR. DR
2.116                                 SIMMONS, JR. DDS, PC AND DR. MARTINOLAS       HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.17.2015 - BUY-SELL OPTION AGREEMENT -     HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   CHARLES R. LYON, DMD (SHAREHOLDER) AND TU M. 124 W ML KING JR. DR
2.117                                 TRAN, DDS (POTENTIAL PURCHASER)              HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.17.2015 - CREDIT AND SECURITY AGREEMENT    HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                 124 W ML KING JR. DR
2.118                                                                               HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.17.2015 - EMPLOYMENT AGREEMENT - CHARLES   HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   R. LYON, DMD                                  124 W ML KING JR. DR
2.119                                                                               HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 20 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 48 of 69
Debtor Name          Benevis Affiliates, LLC                                                       Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired
                                                                                       lease
        State what the contract or    08.17.2015 - EQUIPMENT LEASE AGREEMENT           HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                    124 W ML KING JR. DR
2.120                                                                                  HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.17.2015 - PBSA                                HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                    124 W ML KING JR. DR
2.121                                                                                  HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.17.2015 - SUBSCRIPTION OFFER - CHARLES R.     HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   LYON, DMD AND TU M. TRAN, DDS                    124 W ML KING JR. DR
2.122                                                                                  HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.06.2018 - NOTICE OF EXERCISE OF OPTION TO     HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   PURCHASE SHARES - DR. MARTINOLAS AND DR.         124 W ML KING JR. DR
2.123                                 TRAN                                             HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.06.2018 - NOTICE OF TERMINATION FOR CAUSE -   HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   DR. MARTINOLAS                                   124 W ML KING JR. DR
2.124                                                                                  HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.24.2018 - TERMINATION AND SETTLEMENT          HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   AGREEMENT - DR. MARTINOLAS                       124 W ML KING JR. DR
2.125                                                                                  HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                  Page 21 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 49 of 69
Debtor Name          Benevis Affiliates, LLC                                                     Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    11.20.2016 - AMENDED AND RESTATED PBSA -       HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                  124 W ML KING JR. DR
2.126                                                                                HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.29.2016 - ASSIGNMENT AND EXERCISE OF BUY-   HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   SELL OPTION AGREEMENT - DR. TRAN (ASSIGNOR),   124 W ML KING JR. DR
2.127                                 CAROLOS MARINOLAS, DDS (ASSIGNEE), AND         HINESVILLE, GA 31313-3226
        of the debtor's interest
                                      CHARLES R. LYON, DMD (SHAREHOLDER)


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.29.2016 - BUY-SELL OPTION AGREEMENT - DR.   HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   MARTINOLAS (SHAREHOLDER) AND DR. TRAN          124 W ML KING JR. DR
2.128                                 (POTENTIAL PURCHASER)                          HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.29.2016 - CONTRIBUTION AGREEMENT - CARLOS   HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   MARTINOLAS, DDS                                124 W ML KING JR. DR
2.129                                                                                HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.29.2016 - EMPLOYMENT AGREEMENT - DR.        HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   MARTINOLAS                                     124 W ML KING JR. DR
2.130                                                                                HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.29.2016 - FIRST AMENDMENT TO EMPLOYMENT     HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   AGREEMENT                                      124 W ML KING JR. DR
2.131                                                                                HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 22 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 50 of 69
Debtor Name          Benevis Affiliates, LLC                                                      Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    11.29.2016 - PROMISSORY NOTE - DR. MARTINOLAS   HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                   124 W ML KING JR. DR
2.132                                                                                 HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.29.2016 - PROMISSORY NOTE PAYMENT         HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   DIRECTION AND AUTHORIZATION - DR. MARTINOLAS 124 W ML KING JR. DR
2.133                                                                              HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.29.2016 - RELEASE AGREEMENT - DR. LYON       HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                   124 W ML KING JR. DR
2.134                                                                                 HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.29.2016 - STOCK OPTION EXERCISE AND          HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   DEFERRED PAYMENT AGREEMENT - DR. LYON           124 W ML KING JR. DR
2.135                                                                                 HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                       HINESVILLE FAMILY DENTISTRY, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                   124 W ML KING JR. DR
2.136                                                                                 HINESVILLE, GA 31313-3226
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.28.2020 - NOTICE OF EXERCISE OF OPTION TO    JEFFREY S. DAVIS, DDS, LTD. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   PURCHASE SHARES                                 2270 VALOR DR
2.137                                                                                 WINCHESTER, VA 22601-3699
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                 Page 23 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 51 of 69
Debtor Name          Benevis Affiliates, LLC                                                      Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    11.03.2017 - ASSET PURCHASE AGREEMENT           JEFFREY S. DAVIS, DDS, LTD. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                   2270 VALOR DR
2.138                                                                                 WINCHESTER, VA 22601-3699
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.03.2017 - BUY-SELL OPTION AGREEMENT - DR.    JEFFREY S. DAVIS, DDS, LTD. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   DAVIS (SHAREHOLDER) AND DR. TRAN (POTENTIAL     2270 VALOR DR
2.139                                 PURCHASER)                                      WINCHESTER, VA 22601-3699
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.03.2017 - EMPLOYEE SERVICES AGREEMENT        JEFFREY S. DAVIS, DDS, LTD. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                   2270 VALOR DR
2.140                                                                                 WINCHESTER, VA 22601-3699
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.03.2017 - EMPLOYMENT AGREEMENT - JEFFREY S. JEFFREY S. DAVIS, DDS, LTD. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   DAVIS, DDS                                     2270 VALOR DR
2.141                                                                                WINCHESTER, VA 22601-3699
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.03.2017 - LEASE ASSIGNMENT                   JEFFREY S. DAVIS, DDS, LTD. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                   2270 VALOR DR
2.142                                                                                 WINCHESTER, VA 22601-3699
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    11.03.2017 - PBSA                               JEFFREY S. DAVIS, DDS, LTD. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                   2270 VALOR DR
2.143                                                                                 WINCHESTER, VA 22601-3699
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                 Page 24 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 52 of 69
Debtor Name          Benevis Affiliates, LLC                                                    Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    PBSA & RELATED AGREEMENTS                     JEFFREY S. DAVIS, DDS, LTD. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                 2270 VALOR DR
2.144                                                                               WINCHESTER, VA 22601-3699
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CORPORATE MANAGEMENT SERVICES AGREEMENT MANAGEMENT AND ADMINISTRATIVE SERVICES AGREEMENT
        lease is for and the nature                                           1090 NORTHCHASE PKWY SE, STE 150
2.145                                                                         MARIETTA, GA 30067
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.19.2019 - ASSET PURCHASE AGREEMENT -       MICHAEL A. WHITE, D.D.S, P.A. - MICHAEL A. WHITE, OWNER
        lease is for and the nature   MICHAEL A. WHITE, DDS                         1447 YORK RD, STE 602
2.146                                                                               LUTHERVILLE, MD 21093-6034
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.19.2019 - BUY SELL OPTION AGREEMENT -      MICHAEL A. WHITE, D.D.S, P.A. - MICHAEL A. WHITE, OWNER
        lease is for and the nature   MICHAEL A. WHITE, DDS (SHAREHOLDER) AND DR.   1447 YORK RD, STE 602
2.147                                 VIETH (POTENTIAL PURCHASER)                   LUTHERVILLE, MD 21093-6034
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.19.2019 - CONSENT, ASSIGNMENT AND          MICHAEL A. WHITE, D.D.S, P.A. - MICHAEL A. WHITE, OWNER
        lease is for and the nature   ASSUMPTOIN AGREEMENT                          1447 YORK RD, STE 602
2.148                                                                               LUTHERVILLE, MD 21093-6034
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.19.2019 - CORPORATE GUARANTY               MICHAEL A. WHITE, D.D.S, P.A. - MICHAEL A. WHITE, OWNER
        lease is for and the nature                                                 1447 YORK RD, STE 602
2.149                                                                               LUTHERVILLE, MD 21093-6034
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 25 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 53 of 69
Debtor Name          Benevis Affiliates, LLC                                                     Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    07.19.2019 - EMPLOYEE SERVICES AGREEMENT       MICHAEL A. WHITE, D.D.S, P.A. - MICHAEL A. WHITE, OWNER
        lease is for and the nature                                                  1447 YORK RD, STE 602
2.150                                                                                LUTHERVILLE, MD 21093-6034
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.19.2019 - EMPLOYMENT AGREEMENT - MICHAEL    MICHAEL A. WHITE, D.D.S, P.A. - MICHAEL A. WHITE, OWNER
        lease is for and the nature   A. WHITE, DDS                                  1447 YORK RD, STE 602
2.151                                                                                LUTHERVILLE, MD 21093-6034
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.19.2019 - PBSA                              MICHAEL A. WHITE, D.D.S, P.A. - MICHAEL A. WHITE, OWNER
        lease is for and the nature                                                  1447 YORK RD, STE 602
2.152                                                                                LUTHERVILLE, MD 21093-6034
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                      MICHAEL A. WHITE, D.D.S, P.A. - MICHAEL A. WHITE, OWNER
        lease is for and the nature                                                  1447 YORK RD, STE 602
2.153                                                                                LUTHERVILLE, MD 21093-6034
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.28.2020 - NOTICE OF EXERCISE OF OPTION TO   NEW SMILE, P.A. - DALE G. MAYFIELD, DMD, OWNER
        lease is for and the nature   PURCHASE SHARES - DR. WU (SHAREHOLDER) AND     1000 E CAMPBELL RD, STE 116
2.154                                 DR. MAYFIELD (POTENTIAL PURCHASER)             RICHARDSON, TX 75081-1855
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    02.28.2020 - RECORDS TRANSFER AGREEMENT - DR. NEW SMILE, P.A. - DALE G. MAYFIELD, DMD, OWNER
        lease is for and the nature   WU AND DR. MAYFIELD                           1000 E CAMPBELL RD, STE 116
2.155                                                                               RICHARDSON, TX 75081-1855
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 26 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 54 of 69
Debtor Name          Benevis Affiliates, LLC                                                    Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    04.27.2018 - ASSET PURCHASE AGREEMENT         NEW SMILE, P.A. - DALE G. MAYFIELD, DMD, OWNER
        lease is for and the nature                                                 1000 E CAMPBELL RD, STE 116
2.156                                                                               RICHARDSON, TX 75081-1855
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.27.2018 - BUY SELL OPTION AGREEMENT        NEW SMILE, P.A. - DALE G. MAYFIELD, DMD, OWNER
        lease is for and the nature   (SIGNATURE BLOCKS ONLY) - DR. WU AND DR.      1000 E CAMPBELL RD, STE 116
2.157                                 MAYFIELD                                      RICHARDSON, TX 75081-1855
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.27.2018 - EMPLOYEE SERVICES AGREEMENT      NEW SMILE, P.A. - DALE G. MAYFIELD, DMD, OWNER
        lease is for and the nature                                                 1000 E CAMPBELL RD, STE 116
2.158                                                                               RICHARDSON, TX 75081-1855
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.27.2018 - EMPLOYMENT AGREEMENT - DAWN A.   NEW SMILE, P.A. - DALE G. MAYFIELD, DMD, OWNER
        lease is for and the nature   WU, DDS                                       1000 E CAMPBELL RD, STE 116
2.159                                                                               RICHARDSON, TX 75081-1855
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    04.27.2018 - PBSA                             NEW SMILE, P.A. - DALE G. MAYFIELD, DMD, OWNER
        lease is for and the nature                                                 1000 E CAMPBELL RD, STE 116
2.160                                                                               RICHARDSON, TX 75081-1855
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                     NEW SMILE, P.A. - DALE G. MAYFIELD, DMD, OWNER
        lease is for and the nature                                                 1000 E CAMPBELL RD, STE 116
2.161                                                                               RICHARDSON, TX 75081-1855
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases               Page 27 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 55 of 69
Debtor Name          Benevis Affiliates, LLC                                                      Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    PBSA & RELATED AGREEMENTS                       OWNER TRANSFER - ON HOLD, PER JERRY PERCHIK
        lease is for and the nature                                                   53 PERRY ST
2.162                                                                                 NEWNAN, GA 30263-1935
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.02.2019 - ASSET AND GOODWILL PURCHASE        PAUL M. KRAINSON, D.D.S, P.C. - PAUL M. KRAINSON, DDS, OWNER
        lease is for and the nature   AGREEMENT                                       4740 CONNECTICUT AVE
2.163                                                                                 NW, STE 104
        of the debtor's interest
                                                                                      WASHINGTON, DC 20008-5604


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.02.2019 - BUY-SELL OPTION AGREEMENT - PAUL   PAUL M. KRAINSON, D.D.S, P.C. - PAUL M. KRAINSON, DDS, OWNER
        lease is for and the nature   M. KRAINSON, DDS (SHAREHOLDER) AND DR.          4740 CONNECTICUT AVE
2.164                                 MAYFIELD, DMD (POTENTIAL PURCHASER)             NW, STE 105
        of the debtor's interest
                                                                                      WASHINGTON, DC 20008-5604


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.02.2019 - CONTRIBUTION AGREEMENT             PAUL M. KRAINSON, D.D.S, P.C. - PAUL M. KRAINSON, DDS, OWNER
        lease is for and the nature                                                   4740 CONNECTICUT AVE
2.165                                                                                 NW, STE 108
        of the debtor's interest
                                                                                      WASHINGTON, DC 20008-5604


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.02.2019 - EMPLOYEE SERVICES AGREEMENT        PAUL M. KRAINSON, D.D.S, P.C. - PAUL M. KRAINSON, DDS, OWNER
        lease is for and the nature                                                   4740 CONNECTICUT AVE
2.166                                                                                 NW, STE 107
        of the debtor's interest
                                                                                      WASHINGTON, DC 20008-5604


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.02.2019 - EMPLOYMENT AGREEMENT - PAUL M.     PAUL M. KRAINSON, D.D.S, P.C. - PAUL M. KRAINSON, DDS, OWNER
        lease is for and the nature   KRAINSON, DDS                                   4740 CONNECTICUT AVE
2.167                                                                                 NW, STE 106
        of the debtor's interest
                                                                                      WASHINGTON, DC 20008-5604


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                 Page 28 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 56 of 69
Debtor Name          Benevis Affiliates, LLC                                                     Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    07.02.2019 - EQUIPMENT LEASE AGREEMENT         PAUL M. KRAINSON, D.D.S, P.C. - PAUL M. KRAINSON, DDS, OWNER
        lease is for and the nature                                                  4740 CONNECTICUT AVE
2.168                                                                                NW, STE 109
        of the debtor's interest
                                                                                     WASHINGTON, DC 20008-5604


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.02.2019 - PBSA                              PAUL M. KRAINSON, D.D.S, P.C. - PAUL M. KRAINSON, DDS, OWNER
        lease is for and the nature                                                  4740 CONNECTICUT AVE
2.169                                                                                NW, STE 103
        of the debtor's interest
                                                                                     WASHINGTON, DC 20008-5604


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                      PAUL M. KRAINSON, D.D.S, P.C. - PAUL M. KRAINSON, DDS, OWNER
        lease is for and the nature                                                  4740 CONNECTICUT AVE
2.170                                                                                NW, STE 102
        of the debtor's interest
                                                                                     WASHINGTON, DC 20008-5604


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    03.14.2017 - EMPLOYMENT AGREEMENT - KIMBERLY   PERRY STREET DENTAL, P.C. - OWNER TRANSFER - HOLD
        lease is for and the nature   STAMPS, DDS                                    53 PERRY ST
2.171                                                                                NEWNAN, GA 30263-1935
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    06.17.2016 - ASSET PURCHASE AGREEMENT - DR.    PERRY STREET DENTAL, P.C. - OWNER TRANSFER - HOLD
        lease is for and the nature   CARSON, DR MOYNAHAN (SELLERS)                  53 PERRY ST
2.172                                                                                NEWNAN, GA 30263-1935
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    06.17.2016 - BUY-SELL OPTION AGREEMENT - NANCY PERRY STREET DENTAL, P.C. - OWNER TRANSFER - HOLD
        lease is for and the nature   M. CARSON, DDS (SHAREHOLDER), THOMAS F.        53 PERRY ST
2.173                                 MOYNOAHAN (SHAREHOLDER) AND DR. MAYFIELD       NEWNAN, GA 30263-1935
        of the debtor's interest
                                      (POTENTIAL PURCHASER).


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 29 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 57 of 69
Debtor Name          Benevis Affiliates, LLC                                                     Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    06.17.2016 - EMPLOYEE SERVICES AGREEMENT       PERRY STREET DENTAL, P.C. - OWNER TRANSFER - HOLD
        lease is for and the nature                                                  53 PERRY ST
2.174                                                                                NEWNAN, GA 30263-1935
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    06.17.2016 - EMPLOYMENT AGREEMENT - NANCY C.   PERRY STREET DENTAL, P.C. - OWNER TRANSFER - HOLD
        lease is for and the nature   CARSON, DDS                                    53 PERRY ST
2.175                                                                                NEWNAN, GA 30263-1935
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    06.17.2016 - EMPLOYMENT AGREEMENT - THOMAS F. PERRY STREET DENTAL, P.C. - OWNER TRANSFER - HOLD
        lease is for and the nature   MOYNAHAN, DMD                                 53 PERRY ST
2.176                                                                               NEWNAN, GA 30263-1935
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    06.17.2016 - PBSA                              PERRY STREET DENTAL, P.C. - OWNER TRANSFER - HOLD
        lease is for and the nature                                                  53 PERRY ST
2.177                                                                                NEWNAN, GA 30263-1935
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    06.17.2016 - PROFESSIONAL ASSETS TRANSFER AND PERRY STREET DENTAL, P.C. - OWNER TRANSFER - HOLD
        lease is for and the nature   CUSTODIAN AGREEMENT                           53 PERRY ST
2.178                                                                               NEWNAN, GA 30263-1935
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                      PERRY STREET DENTAL, P.C. - OWNER TRANSFER - HOLD
        lease is for and the nature                                                  53 PERRY ST
2.179                                                                                NEWNAN, GA 30263-1935
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 30 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 58 of 69
Debtor Name          Benevis Affiliates, LLC                                                     Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    ACCESS AGREEMENT AND PROMOTIONAL PRICING       PRACTICE ANALYTICS, LLC
        lease is for and the nature   ADDENDUM                                       ATTN: JEFFREY D. CLARK
2.180                                                                                2057 NW 17TH AVE
        of the debtor's interest
                                                                                     CAMAS, WA 98607


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    BUSINESS ASSOCIATE AGREEMENT (BAA)             PRACTICE ANALYTICS, LLC
        lease is for and the nature                                                  ATTN: JEFFREY D. CLARK
2.181                                                                                2057 NW 17TH AVE
        of the debtor's interest
                                                                                     CAMAS, WA 98607


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.31.2018 - ASSET PURCHASE AGREEMENT          RIVERS EDGE DENTAL, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                  3403 RIVERS EDGE TRL
2.182                                                                                KINGWOOD, TX 77339
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.31.2018 - BUY-SELL OPTION AGREEMENT - DR.   RIVERS EDGE DENTAL, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   GALLAGHER (SHAREHOLDER) AND DR. TRAN           3403 RIVERS EDGE TRL
2.183                                 (POTENTIAL PURCHASER)                          KINGWOOD, TX 77339
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.31.2018 - EMPLOYEE SERVICES AGREEMENT       RIVERS EDGE DENTAL, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                  3403 RIVERS EDGE TRL
2.184                                                                                KINGWOOD, TX 77339
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.31.2018 - EMPLOYMENT AGREEMENT - JAMES L.   RIVERS EDGE DENTAL, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   GALLAGHER, DDS                                 3403 RIVERS EDGE TRL
2.185                                                                                KINGWOOD, TX 77339
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 31 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 59 of 69
Debtor Name          Benevis Affiliates, LLC                                                     Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    08.31.2018 - PBSA                             RIVERS EDGE DENTAL, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                 3403 RIVERS EDGE TRL
2.186                                                                               KINGWOOD, TX 77339
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.31.2018 - PROFESSIONAL ASSETS TRANSFER AND RIVERS EDGE DENTAL, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   CUSTODIAN AGREEMENT                           3403 RIVERS EDGE TRL
2.187                                                                               KINGWOOD, TX 77339
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.31.2018 - TRANSITION SERVICES AGREEMENT    RIVERS EDGE DENTAL, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                 3403 RIVERS EDGE TRL
2.188                                                                               KINGWOOD, TX 77339
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    12.09.2019 - NOTICE OF EXERCISE OF OPTION TO RIVERS EDGE DENTAL, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   PURCHASE SHARES - JAMES L. GALLAGHER, DDS    3403 RIVERS EDGE TRL
2.189                                 (SHAREHOLDER) AND TU M. TRAN, DDS (POTENTIAL KINGWOOD, TX 77339
        of the debtor's interest
                                      PURCHASER)


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                     RIVERS EDGE DENTAL, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                 3403 RIVERS EDGE TRL
2.190                                                                               KINGWOOD, TX 77339
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.28.2018 - ASSET PURCHASE AGREEMENT         ROSENBERG AND GOLDBAUM DENTAL ASSOCIATES, P.C.
        lease is for and the nature                                                 11921 ROCKVILLE PIKE, STE 101
2.191                                                                               ROCKVILLE, MD 20852
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases               Page 32 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 60 of 69
Debtor Name          Benevis Affiliates, LLC                                                     Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    09.28.2018 - BUY-SELL OPTION AGREEMENT - DR.   ROSENBERG AND GOLDBAUM DENTAL ASSOCIATES, P.C.
        lease is for and the nature   GOLBAUM AND DR. ROSENBERG (SHAREHOLDERS)       11921 ROCKVILLE PIKE, STE 101
2.192                                 AND DAVID M. VIETH, DDS (POTETIAL PURCHASER)   ROCKVILLE, MD 20852
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.28.2018 - EMPLOYEE SERVICES AGREEMENT       ROSENBERG AND GOLDBAUM DENTAL ASSOCIATES, P.C.
        lease is for and the nature                                                  11921 ROCKVILLE PIKE, STE 101
2.193                                                                                ROCKVILLE, MD 20852
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.28.2018 - EMPLOYMENT AGREEMENT - RONALD     ROSENBERG AND GOLDBAUM DENTAL ASSOCIATES, P.C.
        lease is for and the nature   ROSENBERG, DDS                                 11921 ROCKVILLE PIKE, STE 101
2.194                                                                                ROCKVILLE, MD 20852
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.28.2018 - EMPLOYMENT AGREEMENT -            ROSENBERG AND GOLDBAUM DENTAL ASSOCIATES, P.C.
        lease is for and the nature   LAWRENCE GOLDBAUM, DDS                         11921 ROCKVILLE PIKE, STE 101
2.195                                                                                ROCKVILLE, MD 20852
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.28.2018 - PBSA                              ROSENBERG AND GOLDBAUM DENTAL ASSOCIATES, P.C.
        lease is for and the nature                                                  11921 ROCKVILLE PIKE, STE 101
2.196                                                                                ROCKVILLE, MD 20852
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    09.28.2018 - PROFESSIONAL ASSETS TRANSFER AND ROSENBERG AND GOLDBAUM DENTAL ASSOCIATES, P.C.
        lease is for and the nature   CUSTODIAN AGREEMENT                           11921 ROCKVILLE PIKE, STE 101
2.197                                                                               ROCKVILLE, MD 20852
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 33 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 61 of 69
Debtor Name          Benevis Affiliates, LLC                                                    Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    PBSA & RELATED AGREEMENTS                     ROSENBERG AND GOLDBAUM DENTAL ASSOCIATES, P.C.
        lease is for and the nature                                                 11921 ROCKVILLE PIKE, STE 101
2.198                                                                               ROCKVILLE, MD 20852
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.29.2015 - ASSET PURCHASE AGREEMENT - DR.   SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature   CHALEF                                        DMD, OWNER
2.199                                                                               6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                                                                    SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.29.2015 - ASSET PURCHASE AGREEMENT - DR.   SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature   GILBERT                                       DMD, OWNER
2.200                                                                               6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                                                                    SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.29.2015 - BUY-SELL OPTION AGREEMENT -      SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature   DARREL J. GILBERT, DDS (SHAREHOLDER) AND      DMD, OWNER
2.201                                 DALE G. MAYFIELD, DMD (POTENTIAL PURCHASER)   6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                                                                    SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.29.2015 - BUY-SELL OPTION AGREEMENT -      SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature   MICHAEL J. CHALEF, DDS (SHAREHOLDER) AND      DMD, OWNER
2.202                                 DALE G. MAYFIELD, DMD (POTENTIAL PURCHASER)   6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                                                                    SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.29.2015 - CREDIT AND SECURITY AGREEMENT    SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature                                                 DMD, OWNER
2.203                                                                               6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                                                                    SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 34 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 62 of 69
Debtor Name          Benevis Affiliates, LLC                                                     Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    07.29.2015 - EMPLOYEE SERVICES AGREEMENT      SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature                                                 DMD, OWNER
2.204                                                                               6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                                                                    SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.29.2015 - EMPLOYMENT AGREEMENT - DARREL J. SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature   GILBERT, DDS                                  DMD, OWNER
2.205                                                                               6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                                                                    SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.29.2015 - EMPLOYMENT AGREEMENT - MICHAEL J. SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature   CHALEF, DDS                                    DMD, OWNER
2.206                                                                                6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                                                                     SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.29.2015 - EQUIPMENT LEASE                  SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature                                                 DMD, OWNER
2.207                                                                               6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                                                                    SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.29.2015 - PBSA                             SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature                                                 DMD, OWNER
2.208                                                                               6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                                                                    SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.29.2015 - PROFESSIONAL ASSETS TRANSFER AND SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature   CUSTODIAN AGREEMENT - DR. CHALEF              DMD, OWNER
2.209                                                                               6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                                                                    SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases               Page 35 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 63 of 69
Debtor Name          Benevis Affiliates, LLC                                                     Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    07.29.2015 - PROFESSIONAL ASSETS TRANSFER AND SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature   CUSTODIAN AGREEMENT - DR. GILBERT             DMD, OWNER
2.210                                                                               6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                                                                    SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.29.2017 - NOTICE OF EXERCISE OF OPTION TO   SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature   PURCHASE SHARES - DARREL J. GILBERT, DDS       DMD, OWNER
2.211                                 (SHAREHOLDER) AND DR. MAYFIELD (POTENTIAL      6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                      PURCHASER)                                     SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.29.2017 - NOTICE OF EXERCISE OF OPTION TO   SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature   PURCHASE SHARES - MICHAEL J. CHALEF, DDS       DMD, OWNER
2.212                                 (SHAREHOLDER) AND DR. MAYFIELD (POTENTIAL      6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                      PURCHASER)                                     SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.29.2017 - RESIGNATION OF DR. CHALEF         SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature                                                  DMD, OWNER
2.213                                                                                6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                                                                     SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.29.2017 - RESIGNATION OF DR. GILBERT        SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature                                                  DMD, OWNER
2.214                                                                                6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                                                                     SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    07.29.2017 - STOCK POWER - DR. CHALEF          SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature                                                  DMD, OWNER
2.215                                                                                6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                                                                     SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 36 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 64 of 69
Debtor Name          Benevis Affiliates, LLC                                                      Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    07.29.2017 - STOCK POWER - DR. GILBERT         SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature                                                  DMD, OWNER
2.216                                                                                6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                                                                     SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                      SANDY SPRINGS DENTAL ASSOCIATES, P.C. - DALE G. MAYFIELD,
        lease is for and the nature                                                  DMD, OWNER
2.217                                                                                6667 VERNON WOODS DR, STE B-30
        of the debtor's interest
                                                                                     SANDY SPRINGS, GA 30828-3215


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CDI AFFILIATES MASTER SERVICES AGREEMENT       THE CDI GROUP, INC
        lease is for and the nature                                                  601 E DAILY DR, STE 215
2.218                                                                                CAMARILLO, CA 93010
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.24.2016 - AMENDED AND RESTATED PBSA         THE DENTAL EDGE OF HOUSTON, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                  21177 STATE HWY 249
2.219                                                                                HOUSTON, TX 77070
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.24.2016 - ASSIGNMENT AND EXERCISE OF BUY-   THE DENTAL EDGE OF HOUSTON, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   SELL OPTION AGREEMENT - DR. TRAN (ASSIGNOR)    21177 STATE HWY 249
2.220                                 AND JUSTIN JONES, DDS (ASSIGNEE) AND TODD F.   HOUSTON, TX 77070
        of the debtor's interest
                                      SHOCKLEY, DDS (SHAREHOLDER)


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.24.2016 - BUY-SELL OPTION AGREEMENT         THE DENTAL EDGE OF HOUSTON, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                  21177 STATE HWY 249
2.221                                                                                HOUSTON, TX 77070
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 37 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 65 of 69
Debtor Name          Benevis Affiliates, LLC                                                      Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    08.24.2016 - CONTRIBUTION AGREEMENT             THE DENTAL EDGE OF HOUSTON, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                   21177 STATE HWY 249
2.222                                                                                 HOUSTON, TX 77070
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.24.2016 - EMPLOYMENT AGREEMENT - JUSTIN      THE DENTAL EDGE OF HOUSTON, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   JONES, DDS                                      21177 STATE HWY 249
2.223                                                                                 HOUSTON, TX 77070
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.24.2016 - FIRST AMENDMENT TO EMPLOYMENT      THE DENTAL EDGE OF HOUSTON, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   AGREEMENT - DR. SHOCKLEY                        21177 STATE HWY 249
2.224                                                                                 HOUSTON, TX 77070
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.24.2016 - PROMISSORY NOTE                    THE DENTAL EDGE OF HOUSTON, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                   21177 STATE HWY 249
2.225                                                                                 HOUSTON, TX 77070
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.24.2016 - PROMISSORY NOTE PAYMENT            THE DENTAL EDGE OF HOUSTON, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   DIRECTION AND AUTHORIZATION                     21177 STATE HWY 249
2.226                                                                                 HOUSTON, TX 77070
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    08.24.2016 - RELEASE AGREEMENT - DR. SHOCKLEY   THE DENTAL EDGE OF HOUSTON, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                   21177 STATE HWY 249
2.227                                                                                 HOUSTON, TX 77070
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                  Page 38 of 39
                       Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 66 of 69
Debtor Name          Benevis Affiliates, LLC                                                     Case number (if known): 20-33919


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    08.24.2016 - STOCK OPTION EXERCISE AND    THE DENTAL EDGE OF HOUSTON, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   DEFERRED PAYMENT AGREEMENT - DR. SHOCKLEY 21177 STATE HWY 249
2.228                                                                           HOUSTON, TX 77070
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.02.2015 - BUY-SELL OPTION AGREEMENT- TODD F. THE DENTAL EDGE OF HOUSTON, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   SHOCKLEY, DDS (SHAREHOLDER) AND TU M. TRAN, 21177 STATE HWY 249
2.229                                 DDS (POTENTIAL PURCHASER)                       HOUSTON, TX 77070
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.02.2015 - EMPLOYMENT AGREEMENT - TODD F.    THE DENTAL EDGE OF HOUSTON, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   SHOCKLEY, DDS                                  21177 STATE HWY 249
2.230                                                                                HOUSTON, TX 77070
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.02.2015 - PBSA                              THE DENTAL EDGE OF HOUSTON, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                  21177 STATE HWY 249
2.231                                                                                HOUSTON, TX 77070
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    10.03.2018 - SETTLEMENT AGREEMENT - JUSTIN     THE DENTAL EDGE OF HOUSTON, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature   JONES, DDS                                     21177 STATE HWY 249
2.232                                                                                HOUSTON, TX 77070
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PBSA & RELATED AGREEMENTS                      THE DENTAL EDGE OF HOUSTON, P.C. - TU M. TRAN, DDS, OWNER
        lease is for and the nature                                                  21177 STATE HWY 249
2.233                                                                                HOUSTON, TX 77070
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 39 of 39
                      Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 67 of 69
Debtor Name           Benevis Affiliates, LLC
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):             20-33919


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                   12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any codebtors?
        No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes.
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
     creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
     on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

      Column 1: Codebtor                                                                         Column 2: Creditor

      Name                     Mailing Address                                                   Name                                  Check all schedules
                                                                                                                                       that apply
2.1     BENEVIS CORP.                 1090 NORTHCASE PKWY SE, STE 150                          BMO Harris Bank, NA                                D
                                      MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G



2.2     BENEVIS HOLDING CORP.         1090 NORTHCASE PKWY SE, STE 150                          BMO Harris Bank, NA                                D
                                      MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G



2.3     BENEVIS HOLDING CORP.         1090 NORTHCASE PKWY SE, STE 150                          New Mountain Capital Group, LLC                    D
                                      MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G



2.4     BENEVIS INFORMATICS, LLC 1090 NORTHCASE PKWY SE, STE 150                               BMO Harris Bank, NA                                D
                                 MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G



2.5     BENEVIS INFORMATICS, LLC 1090 NORTHCASE PKWY SE, STE 150                               New Mountain Capital Group, LLC                    D
                                 MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G




 Official Form 206H                                      Schedule H: Codebtors                                                    Page 1 of 2
                      Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 68 of 69

Debtor Name           Benevis Affiliates, LLC                                                    Case number (if known): 20-33919


          Additional Page(s) if Debtor has More Codebtors
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      Column 1: Codebtor                                                             Column 2: Creditor
      Name                   Mailing Address                                           Name                                    Check all schedules
                                                                                                                               that apply
2.6       BENEVIS, LLC               1090 NORTHCASE PKWY SE, STE 150                   BMO Harris Bank, NA                           D
                                     MARIETTA, GA 30067
                                                                                                                                     E/F
                                                                                                                                     G



2.7       BENEVIS, LLC               1090 NORTHCASE PKWY SE, STE 150                   New Mountain Capital Group, LLC               D
                                     MARIETTA, GA 30067
                                                                                                                                     E/F
                                                                                                                                     G



2.8       LT SMILE CORPORATION       1090 NORTHCASE PKWY SE, STE 150                   BMO Harris Bank, NA                           D
                                     MARIETTA, GA 30067
                                                                                                                                     E/F
                                                                                                                                     G



2.9       LT SMILE CORPORATION       1090 NORTHCASE PKWY SE, STE 150                   New Mountain Capital Group, LLC               D
                                     MARIETTA, GA 30067
                                                                                                                                     E/F
                                                                                                                                     G




 Official Form 206H                                  Schedule H: Codebtors                                             Page 2 of 2
        Case 20-33918 Document 228 Filed in TXSB on 09/15/20 Page 69 of 69


Debtor Name        Benevis Affiliates, LLC
United States Bankruptcy Court for the Southern District of Texas
Case Number: 20-33919



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                             12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership,
must sign and submit this form for the schedules of assets and liabilities, any other document that requires a
declaration that is not included in the document, and any amendments of those documents. This form must
state the individual's position or relationship to the debtor, the identity of the document, and the date.
Bankruptcy Rules 1008 and 9011.

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining
money or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. 152, 1341, 1519, and 3571.


             Declaration and signature

       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
       partnership; or another individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true
       and correct:


          Schedule A/B: Assets- Real and Personal Property        (Official Form 206 A/B)

          Schedule D: Creditors Who Have Claims Secured by Property           (Official Form 206 D)

          Schedule E/F: Creditors Who Have Claims Unsecured Claims            (Official Form 206 E/F)

          Schedule G: Executory Contracts and Unexpired Leases           (Official Form 206 G)

          Schedule H: Codebtors                                          (Official Form 206 H)

          Summary of Assets and Liabilities for Non-Individuals       (Official Form 206Sum)

          Amended Schedule

          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
          (Official Form 204)

          Other document that requires a declaration



        I, the Chief Restructuring Officer of the Benevis Affiliates, LLC, declare under penalty of perjury that I have read the
        foregoing summary and schedules, consisting of 69 sheets, and that they are true and correct to the best of my
        knowledge, information, and belief.



 Executed on: 9/15/2020                                              /s/ Scott Mell
                                                       Signature ___________________________________________
              MM / DD / YYYY
                                                                                         Scott Mell
                                                        Printed Name
                                                                               Chief Restructuring Officer
                                                        Title
